Exhibit 10.1

 

EXECUTION COPY

 

 

 

AMENDED AND RESTATED
CREDIT AGREEMENT

 

Dated as of August 17, 2004

 

among

 

AFFILIATED MANAGERS GROUP, INC.,
as Borrower,

 

BANK OF AMERICA, N.A.,
as Administrative Agent and Swingline Lender,

 

JP MORGAN CHASE BANK,

as Syndication Agent,

 

THE BANK OF NEW YORK,

as Documentation Agent,

 

and

 

The Several Lenders
from Time to Time Parties Hereto

 

BANC OF AMERICA SECURITIES LLC
Sole Lead Arranger and Sole Book Manager

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION 1.

DEFINITIONS

 

1.1.

Defined Terms

 

1.2.

Other Definitional and Interpretive Provisions

 

1.3.

Accounting Terms

 

SECTION 2.

AMOUNT AND TERMS OF COMMITMENTS; SWINGLINE LOANS

 

2.1.

Commitments

 

2.2.

Procedure for Borrowing

 

2.3.

Increase of Commitments

 

2.4.

Commitment Fee

 

2.5.

Termination or Reduction of Commitments

 

2.6.

Repayment of Loans; Evidence of Debt

 

2.7.

Swingline Loans

 

2.8.

Procedure for Swingline Borrowing; Refunding of Swingline Loans

 

SECTION 3.

GENERAL PROVISIONS APPLICABLE TO THE LOANS

 

3.1.

Optional Prepayments

 

3.2.

Mandatory Commitment Reductions; Mandatory Prepayments

 

3.3.

Conversion and Continuation Options

 

3.4.

Minimum Amounts and Maximum Number of Tranches

 

3.5.

Interest Rates and Payment Dates

 

3.6.

Computation of Interest and Fees

 

3.7.

Inability to Determine Interest Rate

 

3.8.

Pro Rata Treatment and Payments

 

3.9.

Illegality

 

3.10.

Requirements of Law

 

3.11.

Taxes

 

3.12.

Indemnity

 

3.13.

Change of Lending Office

 

SECTION 4.

REPRESENTATIONS AND WARRANTIES

 

4.1.

Financial Condition

 

4.2.

No Change

 

 

i

--------------------------------------------------------------------------------


 

4.3.

Corporate Existence; Compliance with Law

 

4.4.

Corporate Power; Authorization; Enforceable Obligations

 

4.5.

No Legal Bar

 

4.6.

No Material Litigation

 

4.7.

No Default

 

4.8.

Ownership of Property; Liens

 

4.9.

Taxes

 

4.10.

Federal Regulations

 

4.11.

ERISA

 

4.12.

Investment Company Act; Investment Advisers Act

 

4.13.

Investment Advisory Agreements

 

4.14.

Subsidiaries and Other Ownership Interests

 

4.15.

Purpose of Loans

 

4.16.

Accuracy and Completeness of Information

 

4.17.

Pledge Agreements

 

SECTION 5.

CONDITIONS PRECEDENT

 

5.1.

Conditions to Effectiveness

 

5.2.

Conditions to Each Loan

 

SECTION 6.

AFFIRMATIVE COVENANTS

 

6.1.

Financial Statements

 

6.2.

Certificates; Other Information

 

6.3.

Payment of Obligations

 

6.4.

Conduct of Business and Maintenance of Existence

 

6.5.

Maintenance of Property; Insurance

 

6.6.

Inspection of Property; Books and Records; Discussions

 

6.7.

Notices

 

6.8.

Stock Pledges

 

6.9.

Guarantees

 

6.10.

Security Interest in FP Growth Collateral

 

SECTION 7.

NEGATIVE COVENANTS

 

7.1.

Financial Condition Covenants

 

7.2.

Limitation on Indebtedness

 

 

ii

--------------------------------------------------------------------------------


 

7.3.

Limitation on Liens

 

7.4.

Limitation on Guarantee Obligations

 

7.5.

Limitation on Fundamental Changes

 

7.6.

Limitation on Sale of Assets

 

7.7.

Limitation on Leases

 

7.8.

Limitation on Dividends

 

7.9.

Limitation on Capital Expenditures

 

7.10.

Limitation on Investments, Loans and Advances

 

7.11.

Limitation on Payments of Subordinated Indebtedness

 

7.12.

Restriction on Amendments to Revenue Sharing Agreements

 

7.13.

Limitation on Transactions with Affiliates

 

7.14.

Limitation on Changes in Fiscal Year

 

7.15.

Limitation on Synthetic Lease Obligations

 

7.16.

Limitation on Acquisitions

 

SECTION 8.

EVENTS OF DEFAULT

 

SECTION 9.

THE ADMINISTRATIVE AGENT

 

9.1.

Appointment and Authorization

 

9.2.

Rights as a Lender

 

9.3.

Exculpatory Provisions

 

9.4.

Reliance by Administrative Agent

 

9.5.

Delegation of Duties

 

9.6.

Resignation of Administrative Agent

 

9.7.

Indemnification of Administrative Agent

 

9.8.

Administrative Agent May File Proofs of Claim

 

9.9.

Collateral and Guaranty Matters

 

9.10.

Other Agents; Arrangers and Managers

 

SECTION 10.

MISCELLANEOUS

 

10.1.

Amendments and Waivers

 

10.2.

Notices

 

10.3.

No Waiver; Cumulative Remedies

 

10.4.

Survival of Representations and Warranties

 

10.5.

Expenses; Indemnity; Waiver of Damages

 

 

iii

--------------------------------------------------------------------------------


 

10.6.

Successors and Assigns; Participations and Assignments

 

10.7.

Adjustments; Set-off

 

10.8.

Counterparts

 

10.9.

Severability

 

10.10.

Integration

 

10.11.

GOVERNING LAW

 

10.12.

Submission To Jurisdiction; Waivers

 

10.13.

Acknowledgements

 

10.14.

WAIVERS OF JURY TRIAL

 

10.15.

Confidentiality

 

10.16.

Effect of Amendment and Restatement

 

10.17.

USA Patriot Act

 

 

iv

--------------------------------------------------------------------------------


 

ANNEXES

 

 

 

 

 

Annex I

—

Pricing Grid

 

 

 

SCHEDULES

 

 

Schedule I

—

Lender Commitments

Schedule 4.1

—

Financial Condition

Schedule 4.2

—

Changes in Capital Stock

Schedule 4.9

—

Taxes

Schedule 4.14

—

Subsidiaries and Other Ownership Interests

Schedule 7.2(g)

—

Existing Indebtedness

Schedule 7.3(j)

—

Existing Liens

Schedule 7.13

—

Transactions with Affiliates

Schedule 10.2

—

Addresses

 

 

 

EXHIBITS

 

 

 

 

 

Exhibit A

—

Form of Note

Exhibit B-1

—

Copy of Borrower Pledge Agreement

Exhibit B-2

—

Copy of Subsidiary Pledge Agreement

Exhibit C

—

Form of Borrower Certificate

Exhibit D

—

Form of Opinion of Borrower’s Counsel

Exhibit E

—

Form of Assignment and Assumption

Exhibit F

—

Form of Confidentiality Agreement

Exhibit G

—

Terms and Conditions of Subordinated Indebtedness

Exhibit H

—

Form of Compliance Certificate

Exhibit I

—

Form of Borrowing Notice

Exhibit J

—

Form of Conversion/Continuation Notice

Exhibit K

—

Form of Confirmation

Exhibit L

—

Copy of FP Growth Pledge Agreement

Exhibit M

 

Copy of FP Income Pledge Agreement

Exhibit N

—

Form of Joinder Agreement

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT, dated as of August 17, 2004, is among Affiliated Managers
Group, Inc., a Delaware corporation (the “Borrower”), the several banks and
other financial institutions from time to time parties to this Agreement (the
“Lenders”), Bank of America, N.A. (“Bank of America”), as administrative agent,
JP Morgan Chase Bank, as syndication agent, and The Bank of New York, as
documentation agent.

 

W I T N E S S E T H :

 

WHEREAS, the Borrower, various financial institutions and Bank of America, as
administrative agent, are parties to a Credit Agreement dated as of August 7,
2002 (the “Existing Credit Agreement”); and

 

WHEREAS, the parties hereto have agreed to amend and restate the Existing Credit
Agreement pursuant to this Agreement;

 

NOW, THEREFORE, the parties hereto agree as follows:

 

SECTION 1. DEFINITIONS

 

1.1.          Defined Terms.  As used in this Agreement, the following terms
shall have the following meanings:

 

“ABR” means, for any day, a fluctuating rate per annum equal to the higher of
(a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate.”  The “prime rate” is a rate set by Bank of America based upon
various factors including Bank of America’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above or below such announced rate. 
Any change in such rate announced by Bank of America shall take effect at the
opening of business on the day specified in the public announcement of such
change.

 

“ABR Loan” means a Loan that bears interest at a rate based upon the ABR.

 

“Acquisition” means the acquisition by the Borrower, directly or indirectly, of
equity interests in an Investment Firm.

 

“Adjusted Consolidated EBITDA” means, for any Computation Period, Consolidated
EBITDA for such Computation Period adjusted by giving effect on a pro forma
basis to Acquisitions and dispositions completed during such Computation Period.

 

“Administrative Agent” means Bank of America, N.A. in its capacity as
administrative agent under this Agreement and the other Loan Documents, or any
successor administrative agent.

 

--------------------------------------------------------------------------------


 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.2, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person.  For purposes of this definition, “control” of a Person means the
power, directly or indirectly, either to (a) vote 10% or more of the securities
having ordinary voting power for the election of directors of such Person or (b)
direct or cause the direction of the management and policies of such Person,
whether by contract or otherwise.

 

“Agreement” means this Amended and Restated Credit Agreement.

 

“Applicable Margin” means with respect to Eurodollar Loans and ABR Loans, from
time to time, the rate per annum set forth under the headings “Applicable Margin
for Eurodollar Loans” and “Applicable Margin for ABR Loans,” respectively, on
Annex I hereto based upon the Debt Rating.

 

“Arranger” means Banc of America Securities LLC, in its capacity as sole lead
arranger and sole book manager.

 

“Asset Sale” means any sale, issuance, conveyance, transfer, lease or other
disposition, including by way of merger, consolidation or sale and leaseback
transaction (any of the foregoing, a “transfer”), directly or indirectly, in one
or a series of related transactions, of (i) all or substantially all of the
properties and assets (other than marketable securities, including “margin
stock” within the meaning of Regulation U, liquid investments and other
financial instruments) of the Borrower or any Subsidiary, or (ii) any other
properties or assets of the Borrower or any Subsidiary, other than in the
ordinary course of business, to any Persons other than the Borrower or any
Subsidiary.  For the purposes of this definition, the term “Asset Sale” shall
not include (a) any transfer of properties and assets to the extent that the
gross proceeds from the transfer thereof do not exceed (i) $10,000,000 in any
single transaction or series of related transactions, taken as a whole, or (ii)
$25,000,000 (irrespective of the size of the individual transactions) in the
aggregate for all such transactions on or after the Closing Date, and (b) any
transfer of the Capital Stock of any Investment Firm or any Subsidiary to a
partner, officer, director, shareholder, employee or member (or any entity owned
or controlled by such Person) of an Investment Firm which is a Subsidiary or in
which the Borrower or a Subsidiary has an ownership interest (any such transfer
described in this clause (b), a “Shareholder Asset Sale”).  In addition, with
regard to a Subsidiary, the term “Asset Sale” shall include only that portion of
the gross proceeds to such Subsidiary from the transfer thereof representing the
percentage of such proceeds equal to the percentage of the Borrower’s ownership
interest in such Subsidiary.

 

“Assignee” is defined in Section 10.6(c).

 

2

--------------------------------------------------------------------------------


 

“Attorney Costs” means and includes all reasonable and documented fees, expenses
and disbursements of any law firm or other external counsel and, without
duplication, the reasonable and documented allocated cost of internal legal
services and all reasonable and documented expenses and disbursements of
internal counsel; provided that in the case of the enforcement or preservation
of any rights under the Loan Documents during the continuance of an Event of
Default or in connection with any “workout”, Attorney Costs shall not be limited
by the term “reasonable” in this definition.

 

“Available Commitment” means as to any Lender at any time, an amount equal to
the excess, if any, of (a) the amount of such Lender’s Commitment over (b) the
aggregate principal amount of all outstanding Revolving Loans made by such
Lender plus, for all purposes other than Section 2.4, its Commitment Percentage
of all outstanding Swingline Loans.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Borrower” is defined in the preamble.

 

“Borrower Pledge Agreement” means the pledge agreement dated as of August 7,
2002 between the Borrower and the Administrative Agent, a copy of which (as in
effect on the date hereof) is attached as Exhibit B-1.

 

“Borrowing Date” means any Business Day specified in a notice pursuant to
Section 2.2 or 2.8 as a date on which the Borrower requests the Lenders or the
Swingline Lender to make Loans hereunder.

 

 “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located, Boston,
Massachusetts or New York, New York, and, if such day relates to any Eurodollar
Rate Loan, means any such day on which dealings in Dollar deposits are conducted
by and between banks in the London interbank eurodollar market.

 

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants or options to purchase any of the foregoing.

 

“Cash Equivalent” means, at any time, (a) any evidence of indebtedness, maturing
not more than one year after such time, issued or guaranteed by the United
States Government or any agency thereof, (b) commercial paper, maturing not more
than one year from the date of issue, or corporate demand notes, in each case
(unless issued by a Lender or its holding company) rated at least A-1 by S&P or
P-1 by Moody’s (or carrying an equivalent rating by an
internationally-recognized rating agency), (c) any certificate of deposit (or
time deposits represented by such certificates of deposit) or bankers
acceptance, maturing not more than one year after such time, or overnight
Federal Funds transactions or money market deposit accounts that are issued or
sold by, or maintained

 

3

--------------------------------------------------------------------------------


 

with, a commercial bank or financial institution incorporated under the laws of
the United States, any state thereof or the District of Columbia which is rated
at least A-1 by S&P or P-l by Moody’s (or carrying an equivalent rating by an
internationally-recognized rating agency), (d) any repurchase agreement entered
into with a commercial bank or financial institution meeting the requirements of
clause (c) which (i) is secured by a fully perfected security interest in any
obligation of the type described in any of clauses (a) through (c) and (ii) has
a market value at the time such repurchase agreement is entered into of not less
than 100% of the repurchase obligation of such commercial bank or financial
institution thereunder, (e) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
commercial bank or financial institution meeting the requirements of clause (c),
(f) any short-term (or readily marketable or immediately redeemable) investment
in a structured investment vehicle, structured investment deposit or similar
instrument with a financial strength rating of A by S&P or Moody’s or (g) shares
of money market mutual or similar funds which invest primarily in assets
satisfying the requirements of clauses (a) through (f) of this definition.

 

“Change of Control” shall be deemed to occur on any date on which any Person or
“group” (within the meaning of Section 13(d) or 14(d) of the Securities Exchange
Act of 1934) shall have acquired beneficial ownership of Capital Stock having
30% or more of the ordinary voting power in the election of directors of the
Borrower.

 

“Closing Date” means the date on which the conditions precedent set forth in
Section 5.1 shall be satisfied.

 

“COBRAs” means the Floating Rate Senior Convertible Debentures due 2033 issued
by the Borrower on February 25, 2003.

 

“Code” means the Internal Revenue Code of 1986.

 

“Commitment” means, as to any Lender, the obligation of such Lender to make
Loans to the Borrower hereunder in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule I under the heading “Commitment”, as such amount may be increased or
reduced from time to time in accordance with the provisions of this Agreement.

 

“Commitment Fee Rate” means, from time to time, the rate per annum set forth
under the heading “Commitment Fee Rate” on Annex I hereto based upon the Debt
Rating.

 

“Commitment Percentage” means as to any Lender at any time, the percentage which
such Lender’s Commitment then constitutes of the aggregate Commitments (or, at
any time after the Commitments shall have expired or terminated, the percentage
which (a) the aggregate principal amount of such Lender’s Revolving Loans then
outstanding plus (b) its Percentage of any Swingline Loans, constitutes of the
aggregate principal amount of the Loans then outstanding).

 

“Commitment Period” means the period from the date hereof to the Termination
Date or such earlier date on which the Commitments shall terminate as provided
herein.

 

4

--------------------------------------------------------------------------------


 

“Commonly Controlled Entity” means an entity, whether or not incorporated, which
is under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group which includes the Borrower and which is treated as
a single employer under Section 414 of the Code.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit H.

 

“Computation Period” means each period of four consecutive fiscal quarters
ending on the last day of a fiscal quarter.

 

“Consolidated EBITDA” means for any period the consolidated EBITDA of the
Borrower and its Subsidiaries for such period.

 

“Consolidated Interest Expense” means, for any period, the amount of interest
expense of the Borrower and, to the extent payable out of Free Cash Flow (and
not Operating Cash Flow) under the relevant Revenue Sharing Agreement, its
Subsidiaries on a consolidated basis, net of the portion thereof attributable to
minority interests, for such period.

 

“Consolidated Net Income” (or “Consolidated Net Loss”) means for any period,
consolidated net income (or loss) of the Borrower and its Subsidiaries for such
period.

 

“Consolidated Net Worth” means, as at any date, all amounts included under
shareholders’ equity on a consolidated balance sheet of the Borrower and its
Subsidiaries as at such date.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Debt Rating” means, as of any date of determination, the rating by S&P of the
Borrower’s non-credit-enhanced, senior unsecured long-term debt.

 

“Default” means any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Default Rate” means an interest rate equal to (a) the ABR plus (b) the
Applicable Margin, if any, applicable to ABR Loans plus (c) 2% per annum;
provided that with respect to a Eurodollar Loan, the Default Rate shall be an
interest rate equal to (i) the Eurodollar Rate applicable to such Loan plus (ii)
the Applicable Margin applicable to Eurodollar Loans plus (iii) 2% per annum.

 

“Dollars” and “$” mean lawful currency of the United States of America.

 

“EBITDA” means, for any Person for any period, the sum (without duplication) of
the amount for such Person for such period of (a) its net income before taxes
and (b) to

 

5

--------------------------------------------------------------------------------


 

the extent deducted in determining its net income, (i) its interest expense
(including capitalized interest expense), (ii) its depreciation expense, (iii)
its amortization expense and (iv) its Non-Cash Based Compensation Costs.

 

“Environmental Law” means any Federal, state, local or foreign statute, law,
regulation, ordinance, rule, judgment, order, decree, permit, concession, grant,
franchise, license, agreement or governmental restriction relating to pollution
or the protection of the environment or the release of any material into the
environment, including any of the foregoing related to hazardous substances or
wastes, air emissions or discharges to waste or public systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“Eurodollar Loan” means a Loan that bears interest at a rate based upon the
Eurodollar Rate.

 

“Eurodollar Rate” means, for any Interest Period with respect to any Eurodollar
Loan, a rate per annum determined by the Administrative Agent pursuant to the
following formula:

 

Eurodollar Rate =

Eurodollar Base Rate

 

1.00 - Eurodollar Reserve Percentage

 

Where,

 

“Eurodollar Base Rate” means, for such Interest Period:

 

(a)           the rate per annum equal to the British Bankers Association LIBOR
Rate (“BBA LIBOR”), as published by Reuters (or another commercially available
source providing quotations of BBA LIBOR as designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period; or

 

(b)           if the rate described in clause (a) is not available at such time
for any reason, the rate per annum determined by the Administrative Agent to be
the

 

6

--------------------------------------------------------------------------------


 

rate at which deposits in Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the Eurodollar Loan being
made, continued or converted by Bank of America and with a term equivalent to
such Interest Period would be offered by Bank of America’s London Branch to
major banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.

 

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurodollar funding (currently referred to
as “Eurocurrency liabilities”).  The Eurodollar Rate for each outstanding
Eurodollar Loan shall be adjusted automatically as of the effective date of any
change in the Eurodollar Reserve Percentage.

 

“Event of Default” means any of the events specified in Section 8.

 

“Existing Credit Agreement” is defined in the recitals.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day, and (b) if no such rate is so published on such
next succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%)
charged to Bank of America on such day on such transactions as determined by the
Administrative Agent.

 

“Feline Prides I” means the equity security units originally issued by the
Borrower on December 21, 2001, consisting of (a) interest bearing notes due
November 17, 2006 (“Feline Prides I Senior Notes”) and (b) purchase contracts
under which each purchaser of a Feline Prides I agrees to purchase common stock
of the Borrower for an amount equal to the face amount of the Feline Prides
Senior Notes held by such purchaser on November 17, 2004 (“Feline Prides Forward
Contracts”).

 

“Feline Prides Forward Contracts” is defined in the definition of Feline Prides
I.

 

“Feline Prides I Senior Notes” is defined in the definition of Feline Prides I.

 

“Feline Prides II” means the equity security units issued by the Borrower on
February 17, 2004, consisting of (a) interest bearing notes due February 17,
2010 (“Feline Prides II Senior Notes”) and (b) purchase contracts under which
each purchaser of a Feline Prides II agrees to purchase common stock of the
Borrower for an amount equal to

 

7

--------------------------------------------------------------------------------


 

the face amount of the Feline Prides II Senior Notes held by such purchaser on
February 17, 2008.

 

“Feline Prides II Senior Notes” is defined in the definition of Feline Prides
II.

 

“Financing Lease” means any lease of property, real or personal, the obligations
of the lessee in respect of which are required in accordance with GAAP to be
capitalized on a balance sheet of the lessee.

 

“FP Collateral Agent” means Bank of America in its capacity as agent under the
FP Growth Pledge Agreement and the documents related thereto, and any successor
or assign in such capacity.

 

“FP Growth Collateral” means the “Collateral” under and as defined in the FP
Growth Pledge Agreement.

 

“FP Growth Pledge Agreement” means the Pledge and Security Agreement dated as of
July 21, 2004 between the Borrower and the FP Collateral Agent, a copy of which
is attached as Exhibit L.

 

“FP Income Collateral” means the “Collateral” under and as defined in the FP
Income Pledge Agreement.

 

“FP Income Pledge Agreement” means the Pledge and Security Agreement dated as of
the date hereof between the Borrower and the Administrative Agent, substantially
in the form of Exhibit M.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Free Cash Flow” means distributions due and payable to the Borrower by and from
an Investment Firm under the Revenue Sharing Agreement applicable to such
Investment Firm, including “Free Cash Flow” or “Owners’ Allocation” as such
terms are defined in certain Revenue Sharing Agreements.

 

“Funds” means the collective reference to all Investment Companies and other
investment accounts or funds (in whatever form and whether personal or
corporate) for which any Subsidiary or Investment Firm provides advisory,
management or administrative services.

 

“GAAP” means generally accepted accounting principles in the United States of
America in effect from time to time.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

8

--------------------------------------------------------------------------------


 

“Guarantee Obligation” means as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) with respect to which the guaranteeing person
has issued a reimbursement, counterindemnity or similar obligation, in any such
case guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends
or other obligations (the “primary obligations”) of any other third Person (the
“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business.  The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

 “Indebtedness” means, as to any Person at any date and without duplication, (a)
all indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services (other than current trade liabilities incurred in
the ordinary course of business and payable in accordance with customary
practices), (b) any other indebtedness of such Person which is evidenced by a
note, bond, debenture or similar instrument (including the Feline Prides I
Senior Notes and Feline Prides II Senior Notes), (c) all obligations of such
Person under Financing Leases, (d) all obligations of such Person in respect of
acceptances issued or created for the account of such Person, (e) all
obligations of such Person under noncompetition agreements reflected as
liabilities on a balance sheet of such Person in accordance with GAAP, (f) all
liabilities secured by any Lien on any property owned by such Person even though
such Person has not assumed or otherwise become liable for the payment thereof,
(g) all net obligations of such Person under interest rate, commodity, foreign
currency and financial markets swaps, options, futures and other hedging
obligations (valued, at such date, in accordance with the

 

9

--------------------------------------------------------------------------------


 

Borrower’s customary practices, as approved by its independent certified public
accountants) and (h) all Guarantee Obligations of such Person in respect of any
of the foregoing.  For purposes of the foregoing definition, with regard to a
Subsidiary, the term “Indebtedness” shall include only that portion of its
Indebtedness representing the percentage of its Indebtedness equal to the
percentage of the Borrower’s ownership interest in such Subsidiary.  For the
avoidance of doubt, the term “Indebtedness” shall not include (i) Synthetic
Lease Obligations, (ii) any Guarantee Obligations in respect of Synthetic Lease
Obligations or (iii) any liabilities secured by any Lien in connection with
Synthetic Lease Obligations.

 

“Indemnified Liabilities” is defined in Section 10.05.

 

“Insolvency” means with respect to any Multiemployer Plan, the condition that
such Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Insolvent” pertaining to a condition of Insolvency.

 

“Interest Payment Date” means (a) as to any ABR Loan, the last day of each
March, June, September and December, (b) as to any Eurodollar Loan, (i) the last
day of each Interest Period therefor, (ii) if any Interest Period is longer than
three months, each three-month anniversary of the first day of such Interest
Period and (iii) the date of any prepayment thereof.

 

“Interest Period” means, with respect to any Eurodollar Loan:

 

(i)  initially, the period commencing on the borrowing or conversion date, as
the case may be, with respect to such Eurodollar Loan and ending one or two
weeks or one, two, three or six months thereafter (or such other period as is
requested by the Borrower and consented to by the Required Lenders and the
Administrative Agent), as selected by the Borrower in its notice of borrowing or
notice of conversion, as the case may be, given with respect thereto; and

 

(ii)  thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurodollar Loan and ending one or two weeks
or one, two, three or six months thereafter (or such other period as is
requested by the Borrower and consented to by the Required Lenders and the
Administrative Agent), as selected by the Borrower by irrevocable notice to the
Administrative Agent not less than three Business Days prior to the last day of
the then current Interest Period with respect thereto;

 

provided that the foregoing provisions relating to Interest Periods are subject
to the following:

 

(1)  if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

 

10

--------------------------------------------------------------------------------


 

(2)  the Borrower may not select any Interest Period that would extend beyond
the scheduled Termination Date; and

 

(3)  unless otherwise agreed by the Borrower, the Required Lenders and the
Administrative Agent, any Interest Period (other than a one or two week Interest
Period) that begins on the last Business Day of a calendar month (or on a day
for which there is no numerically corresponding day in the calendar month at the
end of such Interest Period) shall end on the last Business Day of the
appropriate subsequent calendar month.

 

“Investment Advisers Act” means the Investment Advisers Act of 1940.

 

“Investment Company” means an “investment company” as such term is defined in
the Investment Company Act.

 

“Investment Company Act” means the Investment Company Act of 1940.

 

“Investment Firm” means any Subsidiary or other Person engaged, directly or
indirectly, primarily in the business (the “Investment Management Business”) of
providing investment advisory, management, distribution or administrative
services to Funds (or investment accounts or funds which will be included as
Funds after the Borrower acquires an interest in such other Person) and in which
the Borrower, directly or indirectly, has purchased or otherwise acquired, or
has entered into an agreement to purchase or otherwise acquire, Capital Stock or
other interests entitling the Borrower, directly or indirectly, to a share of
the revenues, earnings or value thereof.

 

“Investment Management Business” is defined in the definition of “Investment
Firm.”

 

“Lenders” is defined in the preamble (and such term includes the Swingline
Lender).

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement and any Financing Lease or synthetic lease
having substantially the same economic effect as any of the foregoing).

 

“Loan Documents” means this Agreement, any Notes and the Pledge Agreements.

 

“Loan Party” means the Borrower and each Subsidiary that is a party to a Loan
Document.

 

“Loans” means the Revolving Loans and the Swingline Loans.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, property or condition (financial or otherwise) of the Borrower and
its

 

11

--------------------------------------------------------------------------------


 

Subsidiaries taken as a whole, (b) the ability of the Borrower to perform its
obligations under any Loan Document to which it is a party or (c) the validity
or enforceability against any Loan Party of this or any of the other Loan
Documents to which it is a party or the rights or remedies of the Administrative
Agent or the Lenders hereunder or thereunder.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means a Plan which is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Net Proceeds” means, with respect to any Asset Sale or Shareholder Asset Sale,
the net amount equal to the aggregate amount received (including by way of
deferred payment pursuant to a note receivable, other non-cash consideration or
otherwise) in connection with such Asset Sale or Shareholder Asset Sale minus
the sum of (a) the reasonable fees, commissions and other out-of-pocket expenses
incurred by the Borrower or any Subsidiary, as applicable, in connection with
such Asset Sale or Shareholder Asset Sale (other than amounts payable to
Affiliates of the Person making such disposition) and (b) federal, state and
local taxes incurred in connection with such Asset Sale or Shareholder Asset
Sale, whether or not payable at such time.  For purposes of the foregoing
definition, with regard to a Subsidiary, the term “Net Proceeds” shall include
only that portion of its Net Proceeds representing the percentage of its Net
Proceeds equal to the percentage of the Borrower’s ownership interest in such
Subsidiary (or, if less in the case of any Asset Sale by a Subsidiary, the
portion to which the Borrower is entitled under any relevant Revenue Sharing
Agreement or other operating agreement with or with respect to such Subsidiary).

 

“Non-Cash Based Compensation Costs” means for any period, the amount of non-cash
expense or costs computed under APB No. 25 and related interpretations or FAS
123 and related interpretations, which relate to the issuance of interests in
the Borrower, any Subsidiary or any Investment Firm.

 

“Non-Excluded Taxes” is defined in Section 3.11.

 

“Note” is defined in Section 2.6(e).

 

“Operating Cash Flow” is that term defined as either “Operating Cash Flow” or
“Operating Allocation” in the relevant Revenue Sharing Agreement; provided,
however, that in the event such term is not defined in any Relevant Sharing
Agreement, Operating Cash Flow shall mean all revenues other than Free Cash Flow
(as defined in this Agreement) for the applicable Investment Firm.

 

“Participant” is defined in Section 10.6(b).

 

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA.

 

12

--------------------------------------------------------------------------------


 

“Percentage” means for any Lender the percentage set forth under the heading
“Percentage” on Schedule I, as adjusted from time to time due to changes in such
Lenders’ Commitment and in the aggregate Commitments in accordance with the
provisions of this Agreement.

 

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

 

“Plan” means at a particular time, any employee benefit plan which is covered by
ERISA and in respect of which the Borrower or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Pledge Agreements” means, collectively, the Borrower Pledge Agreement and the
Subsidiary Pledge Agreement.

 

“Pledge Agreement Supplement” means a Pledge Agreement Supplement substantially
in the form of Annex I to Exhibit B-1 or B-2, as applicable.

 

“Pledged Collateral” is defined in each Pledge Agreement.

 

“Purchase Contract Agent” means the agent for the holders of Feline Prides I
under the Purchase Contract Agreement dated as of December 21, 2001.

 

“Refunded Swingline Loans” is defined in Section 2.8(b).

 

“Refunding Date” is defined in Section 2.8(c).

 

“Register” is defined in Section 10.6(d).

 

“Regulation U” means Regulation U of the FRB.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Affiliates.

 

“Reorganization” means, with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section with respect to a Plan, excluding
however, such events as to which the PBGC by regulation waived the requirements
of Section 4043(a) of ERISA that it be notified within 30 days of the occurrence
of such event; provided, however, that a failure to meet the minimum funding
standard of Section 412 of the Code and of Section 302 of ERISA shall be a
Reportable Event regardless of the issuance of any such waiver of the notice
requirement in accordance with either Section 4043(a) of ERISA or Section 412(d)
of the Code.

 

13

--------------------------------------------------------------------------------


 

“Required Lenders” means at any time, Lenders the Commitment Percentages of
which aggregate more than 50%.

 

“Requirement of Law” means, as to any Person, any law, treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

 

“Responsible Officer” means each of the chief executive officer, the president,
any executive vice president, any senior vice president or any vice president of
the Borrower or, with respect to financial matters, the senior financial officer
of the Borrower, in each case acting singly.

 

“Revenue Sharing Agreement” means each agreement entered into by the Borrower or
a Subsidiary with an Investment Firm pursuant to which a specified percentage of
the revenue of such Investment Firm is distributed among such Investment Firm’s
partners, shareholders or members, pro rata in accordance with such partners’,
shareholders’ or members’ ownership percentages in such Investment Firm (such
percentage being referred to in certain Revenue Sharing Agreements as “Free Cash
Flow” or “Owners’ Allocation”), or any other agreement providing for the
distribution of income, revenue or assets of an Investment Firm.

 

“Revolving Loan” is defined in Section 2.1(a).

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

“Securities Acts” means the Securities Act of 1933 and the Securities Exchange
Act of 1934.

 

“Settlement Date’ means the date on which the Feline Prides I Forward Contracts
are exercised and the Borrower issues common stock in respect thereof.

 

“Shareholder Asset Sale” is defined in the definition of Asset Sale.

 

“Single Employer Plan” means any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.

 

“Short-Term Loan” is defined in Section 7.2(n).

 

“Subordinated Indebtedness” means (a) Indebtedness of the Borrower and/or any
other Loan Party under any Subordinated Payment Note and (b) other Indebtedness
of the Borrower or any Subsidiary which has maturities and other terms, and
which is subordinated to the obligations of the Borrower and its Subsidiaries
hereunder and under the other Loan Documents in a manner, approved in writing by
the Required Lenders.

 

“Subordinated Payment Notes” means any unsecured notes evidencing Indebtedness
of the Borrower and/or any other Loan Party or obligations issued to a seller

 

14

--------------------------------------------------------------------------------


 

in connection with an Acquisition of an Investment Firm or in connection with an
increase of the Borrower’s ownership interest in an Investment Firm, in each
case as permitted hereunder (i) for which the Borrower and/or any other Loan
Party is directly, primarily or contingently liable, (ii) the payment of the
principal of and interest on which and other obligations of the Borrower or such
other Loan Party in respect of which are subordinated to the prior payment in
full of the principal of and interest (including post-petition interest whether
or not allowed as a claim in any proceeding) on the Loans and all other
obligations and liabilities of the Borrower or such other Loan Party to the
Administrative Agent and the Lenders hereunder, and (iii) which are generally
consistent with the terms and conditions of subordination set forth in Exhibit G
hereof (with any variations to such terms and conditions being subject to
approval by the Administrative Agent) or otherwise satisfactory in form and
substance to the Required Lenders.  For the avoidance of doubt, the term
“Subordinated Payment Notes” includes the Subordinated Promissory Notes issued
by The Managers Funds LLC, a majority-owned subsidiary of the Borrower, pursuant
to the Purchase Agreement dated May 22, 2000 by and among the Borrower, The
Managers Funds LLC and Smith Breeden Associates, Inc. and any contingent
consideration issuable by the Borrower in a form substantially the same as the
form of contingent consideration described in the Friess Associates, LLC Amended
and Restated LLC Agreement dated August 28, 2001.

 

“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which Capital Stock having ordinary voting
power (other than Capital Stock having such power only by reason of the
happening of a contingency) to elect a majority of the board of directors or
other managers of such corporation, partnership, limited liability company or
other entity is at the time owned, or the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise qualified, all references to a “Subsidiary” or
to “Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries
of the Borrower.

 

“Subsidiary Pledge Agreement” means the Subsidiary Pledge Agreement dated as of
August 7, 2002 between various Subsidiaries and the Administrative Agent, a copy
of which (as in effect on the date hereof) is attached as Exhibit B-2.

 

“Swingline Amount” means the lesser of $15,000,000 and the aggregate amount of
the Commitments.

 

“Swingline Lender” means Bank of America in its capacity as the lender of the
Swingline Loans, or any successor swingline lender hereunder.

 

“Swingline Loans” is defined in Section 2.7(a).

 

“Swingline Participation Amount” is defined in Section 2.8(c).

 

“Synthetic Lease Obligation” means the monetary obligations of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance

 

15

--------------------------------------------------------------------------------


 

sheet of such Person but which, upon the insolvency or bankruptcy of such
Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment).

 

“Termination Date” means August 17, 2007 or any earlier date when the
Commitments hereunder are terminated.

 

“Total Indebtedness” means at any time, the aggregate principal amount
(including capitalized interest) of all Indebtedness of the Borrower and its
Subsidiaries (including the Loans, the Zero-Coupon Bonds, purchase money
obligations and amounts payable under noncompetition agreements); provided that
Total Indebtedness shall not include (a) Subordinated Payment Notes, (b)
Indebtedness of the Borrower owing to any Subsidiary permitted by Section
7.2(k), (c) Indebtedness of any Subsidiary owing to the Borrower or any other
Loan Party, (d) prior to November 17, 2004, 90% of the principal amount of the
Feline Prides I Senior Notes, (e) prior to February 17, 2008, the Specified
Percentage (as defined below) of the principal amount of the Feline Prides II
Senior Notes, (f) prior to November 17, 2004, the Short-Term Loans or (g) prior
to November 17, 2004, a portion of the principal of the Loans equal to the
amount (if any) of the FP Income Collateral and FP Growth Collateral securing
the obligations of the Borrower hereunder.  For purposes of clause (e) above,
“Specified Percentage” means (i) 80% at any time prior to February 17, 2006,
(ii) 85% during the period from February 17, 2006 through February 17, 2007 and
(iii) 90% thereafter.

 

“Tranche” means the collective reference to Eurodollar Loans having Interest
Periods that began or will begin on the same date and end on the same later date
(whether or not such Loans shall originally have been made on the same day).

 

“Transferee” is defined in Section 10.6(f).

 

“Treasury Strips” means principal and interest strips of U.S. Treasury
securities that consist of principal or interest strips maturing on or prior to
November 15, 2004 and that are purchased by the Purchase Contract Agent pursuant
to the terms of the Purchase Contract Agreement dated as of December 21, 2001 on
behalf of the holders of Feline Prides I.

 

“Type” means, as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

 

“Zero-Coupon Bonds” means the senior unsecured convertible zero-coupon bonds due
2021 issued by the Borrower on May 7, 2001.

 

1.2.          Other Definitional and Interpretive Provisions.. (a) Unless
otherwise specified therein, all terms defined in this Agreement shall have the
defined meanings when used in any Notes or any certificate or other document
made or delivered pursuant hereto.

 

(b)  When used with reference to a period of time, the word “from” means “from
and including” and the word “to” means “to but excluding”.

 

16

--------------------------------------------------------------------------------


 

(c)  The term “including” is not limiting and means “including without
limitation.”

 

(d)  Unless otherwise expressly provided herein, (i) references to agreements
(including this Agreement) and other contractual instruments shall be deemed to
include all subsequent amendments and other modifications thereto, but only to
the extent such amendments and other modifications are not prohibited by the
terms of any Loan Document; and (ii) references to any statute or regulation are
to be construed as including all statutory and regulatory provisions and rules
consolidating, amending, replacing, supplementing or interpreting such statute
or regulation.

 

(e)  Section, subsection, clause, Schedule and Exhibit references are to this
Agreement unless otherwise specified.

 

(f)  The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

 

1.3.          Accounting Terms.

 

(a)  All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the audited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at December 31, 2003 and the related audited
consolidated statements of income and of cash flows for the fiscal year ended on
such date, audited by PricewaterhouseCoopers LLP, except as otherwise
specifically prescribed herein.

 

(b)  If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

 

SECTION 2.  AMOUNT AND TERMS OF COMMITMENTS; SWINGLINE LOANS

 

2.1.          Commitments.  (a)  Subject to the terms and conditions hereof,
each Lender severally agrees to make revolving credit loans (“Revolving Loans”)
(provided that any repricing or conversion of an outstanding Revolving Loan
shall not be considered a making of a Revolving Loan) to the Borrower from time
to time during the Commitment Period in an aggregate principal amount at any one
time outstanding not to exceed the amount of such Lender’s Commitment; provided
that no Lender shall be obligated to make a Revolving Loan if,

 

17

--------------------------------------------------------------------------------


 

after giving effect to the making of such Revolving Loan, such Lender’s
Available Commitment would be less than zero.  During the Commitment Period the
Borrower may use the Commitments by borrowing, prepaying the Revolving Loans in
whole or in part, and reborrowing, all in accordance with the terms and
conditions hereof.

 

(b)  The Revolving Loans may from time to time be (i) Eurodollar Loans, (ii) ABR
Loans or (iii) a combination thereof, as determined by the Borrower and notified
to the Administrative Agent in accordance with Sections 2.2 and 3.3.

 

2.2.          Procedure for Borrowing.  The Borrower may borrow under the
Commitments during the Commitment Period on any Business Day; provided that the
Borrower shall give the Administrative Agent irrevocable written notice, in
substantially the form of Exhibit I hereto (which notice must be received by the
Administrative Agent prior to 11:00 a.m., New York City time, (a) three Business
Days prior to the requested Borrowing Date, if all or any part of the requested
Revolving Loans are to be initially Eurodollar Loans or (b) on the requested
Borrowing Date, if all of the requested Loans are to be initially ABR Loans), in
each case specifying (i) the amount to be borrowed, (ii) the requested Borrowing
Date, (iii) whether the borrowing is to be of Eurodollar Loans, ABR Loans or a
combination thereof and (iv) if the borrowing is to be entirely or partly of
Eurodollar Loans, the respective amounts of each such Type of Loan and the
respective lengths of the initial Interest Periods for such Eurodollar Loans. 
Each borrowing of ABR Loans shall be in an amount equal to $1,000,000 or a whole
multiple of $100,000 in excess thereof, and each borrowing of Eurodollar Loans
shall be in an amount equal to $5,000,000 or a whole multiple of $1,000,000 in
excess thereof.  Upon receipt of any such notice from the Borrower, the
Administrative Agent shall promptly notify each Lender thereof.  Each Lender
will make the amount of its pro rata share of each borrowing available to the
Administrative Agent for the account of the Borrower at the Administrative
Agent’s Office prior to 1:00 p.m., New York City time, on the Borrowing Date
requested by the Borrower in funds immediately available to the Administrative
Agent.  Such borrowing will then be made available to the Borrower by the
Administrative Agent crediting the account of the Borrower on the books of such
office with the aggregate of the amounts made available to the Administrative
Agent by the Lenders and in like funds as received by the Administrative Agent. 
The failure of any Lender to make a Revolving Loan to be made by it as part of
any borrowing shall not relieve any other Lender of its obligation to make
available its share of such borrowing.

 

2.3.          Increase of Commitments.  (a)  The Borrower may from time to time
(but not more than five times), so long as no Event of Default exists, request
an increase in the aggregate amount of the Commitments by delivering a written
request (an “Increase Request”) to the Administrative Agent and the Lenders;
provided that the aggregate amount of all increases in the amount of the
Commitments pursuant to this Section 2.3 shall not exceed $60,000,000.  Any
Increase Request shall specify (i) the date (the “Increase Response Date”) by
which any Lender or prospective Lender that is willing to increase its
Commitment must respond to such request, (ii) the date (the “Increase Effective
Date”) on which the requested increase is to become effective (which shall be at
least five Business Days after the related Increase Response Date) and (iii) the
amount of the requested increase (which shall be $10,000,000 or a higher
integral multiple of $1,000,000).  No Lender shall be obligated to increase its
commitment pursuant to any Increase Request.

 

18

--------------------------------------------------------------------------------


 

(b)  Not later than the Increase Response Date for an Increase Request, any
Lender or prospective Lender that is willing to increase its Commitment in
response to such Increase Request (an “Increasing Lender”) shall notify the
Borrower and the Administrative Agent of the amount by which such Lender or
prospective Lender is willing to increase its Commitment (which amount shall be
an integral multiple of $1,000,000).  On the first Business Day after the
Increase Response Date, the Administrative Agent shall notify the Increasing
Lenders of the amounts of their respective increases (it being understood that
if the aggregate amount of increased Commitments offered pursuant to an Increase
Request exceeds the amount requested, the Borrower, in consultation with the
Administrative Agent, may (subject to the limitation in clause (a) above) accept
all or any portion of such excess offered Commitments and/or allocate the
increases in the Commitments among the Increasing Lenders).  On the applicable
Increase Effective Date, the Commitment of each Increasing Lender shall be
increased by the amount offered by (or, if applicable, allocated to) such
Increasing Lender and the aggregate amount of the Commitments shall be increased
(and the Commitment Percentages adjusted) accordingly. 

 

(c)  If any Increasing Lender is not a Lender prior to the related Increase
Effective Date, such Increasing Lender shall be subject to approval by the
Borrower and the Administrative Agent (such approval not to be unreasonably
withheld or delayed) and such Increasing Lender, the Borrower and the
Administrative Agent shall sign and deliver a joinder agreement (a “Joinder
Agreement”), substantially in form and substance as Exhibit N, pursuant to which
such Increasing Lender shall become a party to this Agreement.

 

(d)  From and after any Increase Effective Date, the Borrower and the
Administrative Agent shall cooperate in making conversions of the Eurodollar
Loans from one interest rate basis to another and in selecting Interest Periods
to be applicable thereto in order, during a reasonable period following the
Increase Effective Date, to make the Loans of the Lenders ratable (based on
their respective Commitment Percentages after giving effect to the increased
Commitments hereunder) in the various Tranches.

 

2.4.          Commitment Fee.  The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a commitment fee for the period from the
first day of the Commitment Period to the Termination Date, computed at the
Commitment Fee Rate on the average daily amount of the Available Commitment of
such Lender during the period for which payment is made, payable quarterly in
arrears on the last day of each March, June, September and December and on the
Termination Date.

 

2.5.          Termination or Reduction of Commitments.  The Borrower shall have
the right, upon not less than five Business Days’ notice to the Administrative
Agent, to terminate the Commitments or, from time to time, to reduce the
aggregate amount of the Commitments to an amount that is not less than the
aggregate principal amount of all outstanding Loans.  Any such reduction shall
be in an amount equal to $5,000,000 or a whole multiple thereof and shall reduce
permanently the Commitments then in effect.

 

2.6.          Repayment of Loans; Evidence of Debt.  (a)  The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Loan of such Lender on the
Termination Date (or such

 

19

--------------------------------------------------------------------------------


 

earlier date on which the Loans become due and payable pursuant to Section 8). 
The Borrower hereby further agrees to pay interest on the unpaid principal
amount of the Loans from time to time outstanding from the date hereof until
payment in full thereof at the rates per annum, and on the dates, set forth in
Section 3.5.

 

(b)  Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing indebtedness of the Borrower to such Lender resulting
from each Loan of such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.

 

(c)  The Administrative Agent shall maintain the Register pursuant to Section
10.6(d), and a subaccount therein for each Lender, in which shall be recorded
(i) the amount and Type of each Loan made hereunder and each Interest Period for
each Eurodollar Loan, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
from the Borrower and each Lender’s share thereof.

 

(d)  The entries made in the Register and the accounts of each Lender maintained
pursuant to Section 2.6(b) shall, to the extent permitted by applicable law, be
prima facie evidence of the existence and amounts of the obligations of the
Borrower therein recorded; provided that the failure of any Lender or the
Administrative Agent to maintain the Register or any such account, or any error
therein, shall not in any manner affect the obligation of the Borrower to repay
(with applicable interest) the Loans made to the Borrower by such Lender in
accordance with the terms of this Agreement.

 

(e)  The Borrower agrees that, upon the request to the Administrative Agent by
any Lender, the Borrower will sign and deliver to such Lender a promissory note
of the Borrower evidencing the Loans of such Lender, substantially in the form
of Exhibit A with appropriate insertions as to date and principal amount (a
“Note”).

 

2.7.          Swingline Loans.

 

(a)  Subject to the terms and conditions hereof, the Swingline Lender may (in
its sole and absolute discretion) make a portion of the credit otherwise
available to the Borrower under the Commitments available from time to time
during the Commitment Period by making swing line loans (“Swingline Loans”) to
the Borrower; provided that (i) the aggregate principal amount of Swingline
Loans outstanding at any time shall not exceed the Swingline Amount and (ii) the
Borrower shall not request, and the Swingline Lender shall not make, any
Swingline Loan if, after giving effect to the making of such Swingline Loan, the
aggregate amount of the Available Commitments would be less than zero.  During
the Commitment Period, the Borrower may borrow, repay, and reborrow Swingline
Loans, subject to the agreement of the Swingline Lender and in accordance with
the terms and conditions hereof.  All Swingline Loans shall be ABR Loans.

 

(b)  The Borrower shall repay all outstanding Swingline Loans on the Termination
Date.

 

20

--------------------------------------------------------------------------------


 

2.8.          Procedure for Swingline Borrowing; Refunding of Swingline Loans.

 

(a)  Whenever the Borrower desires that the Swingline Lender make Swingline
Loans it shall give the Swingline Lender and the Administrative Agent
irrevocable telephonic notice confirmed promptly in writing (which telephonic
notice must be received by the Swingline Lender and the Administrative Agent not
later than 1:00 p.m., New York City time, on the proposed Borrowing Date),
specifying (i) the amount to be borrowed and (ii) the requested Borrowing Date
(which shall be a Business Day during the Commitment Period).  Each Swingline
Loan shall be in an amount equal to $500,000 or a whole multiple of $100,000 in
excess thereof.  Unless the Swingline Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Lender) prior to 1:15 p.m., New York City time, on the proposed Borrowing Date
(A) directing the Swingline Lender not to make such Swingline Loan as a result
of the limitations set forth in Section 2.7(a)(ii) or (B) that one or more of
the applicable conditions specified in Section 5 is not then satisfied, then,
subject to the terms and conditions hereof, the Swingline Lender may (in its
sole and absolute discretion), not later than 3:00 p.m., New York City time, on
the proposed Borrowing Date, make available to the Administrative Agent at the
Administrative Agent’s Office an amount in immediately available funds equal to
the amount of the Swingline Loan to be made by the Swingline Lender.  The
Administrative Agent shall make the proceeds of any such Swingline Loan
available to the Borrower by depositing such proceeds in the account of the
Borrower with the Administrative Agent on such Borrowing Date in immediately
available funds.

 

(b)  The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrower (which hereby irrevocably
authorizes the Swingline Lender to act on its behalf), request each Lender to
make, and each Lender hereby agrees to make, an ABR Loan, in an amount equal to
such Lender’s Commitment Percentage of the aggregate amount of the Swingline
Loans (the “Refunded Swingline Loans”) outstanding on the date of such notice,
to repay the Swingline Lender.  Such request shall be made in writing and in
accordance with the requirements of Section 2.2, without regard to the minimum
and multiples specified therein for the principal amount of ABR Loans.  Each
Lender shall make the amount of such Loan available to the Administrative Agent
at the Administrative Agent’s Office in immediately available funds, not later
than 1:00 p.m. New York City time, on the Borrowing Date specified by the
Swingline Lender.  The proceeds of such Loans shall be immediately made
available by the Administrative Agent to the Swingline Lender for application by
the Swingline Lender to the repayment of the Refunded Swingline Loans.  The
Borrower irrevocably authorizes the Swingline Lender to charge the Borrower’s
accounts with the Administrative Agent (up to the amount available in each such
account) in order to immediately pay the amount of such Refunded Swingline Loans
to the extent amounts received from the Lenders are not sufficient to repay in
full such Refunded Swingline Loans.

 

(c)  If prior to the time a Loan would have otherwise been made pursuant to
Section 2.8(b), one of the events described in Section 8(f) shall have occurred
and be continuing with respect to the Borrower or if for any other reason, as
determined by the

 

21

--------------------------------------------------------------------------------


 

Administrative Agent in its sole discretion, Loans may not be made as
contemplated by Section 2.8(b), each Lender shall, on the date such Loan was to
have been made pursuant to the notice referred to in Section 2.8(b) (the
“Refunding Date”), purchase for cash an undivided participating interest in the
then outstanding Swingline Loans by paying to the Swingline Lender an amount
(the “Swingline Participation Amount”) equal to (i) such Lender’s Commitment
Percentage times (ii) the sum of the aggregate principal amount of Swingline
Loans then outstanding that were to have been repaid with such Loans.

 

(d)  Whenever, at any time after the Swingline Lender has received from any
Lender such Lender’s Swingline Participation Amount, the Swingline Lender
receives any payment on account of the Swingline Loans, the Swingline Lender
will distribute to such Lender its Swingline Participation Amount (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s participating interest was outstanding and funded and, in
the case of principal and interest payments, to reflect such Lender’s pro rata
portion of such payment if such payment is not sufficient to pay the principal
of and interest on all Swingline Loans then due); provided that in the event
that such payment received by the Swingline Lender is required to be returned,
such Lender will return to the Swingline Lender any portion thereof previously
distributed to it by the Swingline Lender.

 

(e)  Each Lender’s obligation to make the Loans referred to in Section 2.8(b)
and to purchase participating interests pursuant to Section 2.8(c) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right that
such Lender or the Borrower may have against the Swingline Lender, the Borrower
or any other Person for any reason whatsoever; (ii) the existence of a Default
or the failure to satisfy any of the other conditions specified in Section 5;
(iii) any adverse change in the condition (financial or otherwise) of the
Borrower; (iv) any breach of this Agreement or any other Loan Document by any
Loan Party or any other Lender; or (v) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing.

 

SECTION 3.  GENERAL PROVISIONS APPLICABLE TO THE LOANS

 

3.1.          Optional Prepayments.  The Borrower may at any time and from time
to time prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice to the Administrative Agent, at least three Business Days’
prior to the date of prepayment if all or any part of the Loans to be prepaid
are Eurodollar Loans, and at least one Business Day prior to the date of
prepayment if all of the Loans to be prepaid are ABR Loans, specifying the date
and amount of prepayment and whether the prepayment is of Eurodollar Loans, ABR
Loans or a combination thereof, and, if of a combination thereof, the amount
allocable to each.  Upon receipt of any such notice, the Administrative Agent
shall promptly notify each Lender thereof.  If any such notice is given, the
amount specified in such notice shall be due and payable on the date specified
therein, together with any amounts payable pursuant to Section 3.12.  Partial
prepayments of ABR Loans shall be in an aggregate principal amount of $1,000,000
or a whole multiple of $100,000 in excess thereof, and partial prepayments of
Eurodollar Loans shall be in an aggregate principal amount of $5,000,000 or a
whole multiple of $1,000,000 in excess thereof.

 

22

--------------------------------------------------------------------------------


 

3.2.          Mandatory Commitment Reductions; Mandatory Prepayments.  (a)
 Concurrently with any Asset Sale or Shareholder Asset Sale if, after giving
effect to such Shareholder Asset Sale, the Borrower does not continue to hold,
directly or indirectly, in excess of a 50% ownership interest in the relevant
Subsidiary or Investment Firm, the aggregate amount of the Commitments shall be
permanently reduced by the excess (rounded down, if necessary, to an integral
multiple of $5,000,000), if any, of the aggregate amount of the Net Proceeds of
all Asset Sales and all such Shareholder Asset Sales made after the Closing Date
(excluding any portion of such amount previously applied to reduce the
Commitments pursuant to this Section 3.2) over $200,000,000; provided that the
requirements of this clause (a) shall not apply to Net Proceeds from any Asset
Sale or Shareholder Asset Sale to the extent that the Borrower notifies the
Administrative Agent prior to or concurrently with the receipt of such Net
Proceeds that such Net Proceeds are intended to be used, and such Net Proceeds
are in fact used, to purchase similar assets within 180 days after such Asset
Sale or Shareholder Asset Sale.

 

(b)  If, as a result of the reduction of the Commitments pursuant to clause (a),
the aggregate principal amount of the Loans exceeds the aggregate amount of the
Commitments, the Borrower shall immediately prepay Loans in the amount of such
excess.  All prepayments of Loans pursuant to this Section 3.2(b) shall be made
without premium or penalty (but shall be subject to Section 3.12) and shall be
accompanied by accrued and unpaid interest on the principal amount being
prepaid.  All such prepayments shall be applied as directed in writing by the
Borrower or, in the absence of such direction, first, to prepay Swingline Loans
until the Swingline Loans are paid in full, second, to prepay ABR Loans until
the ABR Loans are paid in full and, third, to prepay Eurodollar Loans.

 

3.3.          Conversion and Continuation Options.  (a)  The Borrower may elect
from time to time to convert Eurodollar Loans to ABR Loans by giving the
Administrative Agent at least two Business Days’ prior irrevocable written
notice, substantially in the form of Exhibit J hereto, of such election;
provided that any such conversion of Eurodollar Loans may only be made on the
last day of an Interest Period with respect thereto.  The Borrower may elect
from time to time to convert ABR Loans (other than ABR Loans which are Swingline
Loans) to Eurodollar Loans by giving the Administrative Agent at least three
Business Days’ prior irrevocable written notice, substantially in the form of
Exhibit J hereto, of such election.  Any such notice of conversion to Eurodollar
Loans shall specify the length of the initial Interest Period or Interest
Periods therefor.  Upon receipt of any such notice, the Administrative Agent
shall promptly notify each Lender thereof.  All or any part of outstanding
Eurodollar Loans and ABR Loans may be converted as provided herein; provided
that no Loan may be converted into a Eurodollar Loan when any Event of Default
has occurred and is continuing and the Administrative Agent has or the Required
Lenders have determined that such a conversion is not appropriate.

 

(b)  Any Eurodollar Loans may be continued as such upon the expiration of the
then current Interest Period with respect thereto by the Borrower giving written
notice, substantially in the form of Exhibit J hereto, to the Administrative
Agent, in accordance with the applicable provisions of the term “Interest
Period” set forth in Section 1.1, of the length of the next Interest Period to
be applicable to such Loans; provided that no Eurodollar Loan may be continued
as such when any Event of Default has occurred and is continuing and the
Administrative Agent has notified the Borrower that the Required Lenders have
determined that

 

23

--------------------------------------------------------------------------------


 

such a continuation is not appropriate; and provided, further, that if the
Borrower shall fail to give such notice or if such continuation is not permitted
such Eurodollar Loans shall be automatically converted to ABR Loans on the last
day of such then expiring Interest Period.

 

3.4.          Minimum Amounts and Maximum Number of Tranches.  All borrowings,
conversions and continuations of Loans hereunder and all selections of Interest
Periods hereunder shall be in such amounts and be made pursuant to such
elections so that, after giving effect thereto, the aggregate principal amount
of the Loans comprising each Eurodollar Tranche shall be equal to $5,000,000 or
a whole multiple of $1,000,000 in excess thereof.  In no event shall there be
more than 10 Eurodollar Tranches outstanding at any time.

 

3.5.          Interest Rates and Payment Dates.  (a)  Each Eurodollar Loan shall
bear interest for each day during each Interest Period with respect thereto at a
rate per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin.

 

(b)  Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus
the Applicable Margin.

 

(c)  If any amount payable by the Borrower under any Loan Document is not paid
when due (without regard to any applicable grace period), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable laws.  Furthermore,
upon the request of the Required Lenders, at any time an Event of Default
exists, the Borrower shall pay interest on the Loans at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable laws.

 

(d)  Interest shall be payable in arrears on each Interest Payment Date and on
the Termination Date; provided that interest accruing pursuant to Section 3.5(c)
shall be payable from time to time on demand.

 

3.6.          Computation of Interest and Fees.  (a)  Interest based on Bank of
America’s “prime rate” shall be calculated on the basis of a year of 365 (or, if
applicable, 366) days and for the actual number of days elapsed.  All other
interest and all fees shall be calculated on the basis of a year of 360 days and
for the actual number of days elapsed.  The Administrative Agent shall as soon
as practicable notify the Borrower and the Lenders of each determination of a
Eurodollar Rate.  Any change in the interest rate on a Loan resulting from a
change in the ABR or the Eurodollar Reserve Percentage shall become effective as
of the opening of business on the day on which such change becomes effective. 
The Administrative Agent shall as soon as practicable notify the Borrower and
the Lenders of the effective date and the amount of each such change in the ABR
or the Eurodollar Reserve Percentage.

 

(b)  Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error.  The Administrative
Agent shall, at the request of the Borrower or any Lender, deliver to the
Borrower or such Lender a statement showing the quotations used by the
Administrative Agent in determining any interest rate pursuant to Section
3.5(a).

 

24

--------------------------------------------------------------------------------


 

3.7.          Inability to Determine Interest Rate.  If prior to the first day
of any Interest Period:

 

(a)  the Administrative Agent shall have determined (which determination shall
be conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period, or

 

(b)  the Administrative Agent shall have received notice from the Required
Lenders that the Eurodollar Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(as conclusively certified by the Required Lenders) of making or maintaining
their affected Loans during such Interest Period,

 

then the Administrative Agent shall give telecopy or telephonic notice thereof,
to the Borrower and the Lenders as soon as practicable thereafter.  If such
notice is given, (x) any Eurodollar Loans requested to be made on the first day
of such Interest Period shall be made as ABR Loans, (y) any ABR Loans that were
to have been converted on the first day of such Interest Period to Eurodollar
Loans shall be continued as ABR Loans and (z) any outstanding Eurodollar Loans
shall be converted, on the first day of such Interest Period, to ABR Loans. 
Until such notice has been withdrawn by the Administrative Agent, no further
Eurodollar Loans shall be made or continued as such, nor shall the Borrower have
the right to convert Loans to Eurodollar Loans.

 

3.8.          Pro Rata Treatment and Payments.  (a)  Except as provided in
Section 2.3(e), each borrowing by the Borrower from the Lenders hereunder (other
than borrowings of Swingline Loans), each payment by the Borrower on account of
any commitment fee hereunder and any reduction of the Commitments of the Lenders
shall be made pro rata according to the respective Commitment Percentages of the
Lenders.  Subject to Sections 2.3(e) and 2.8(d), each payment (including each
prepayment) by the Borrower on account of principal of and interest on the Loans
shall be made pro rata according to the respective outstanding principal amounts
of the Loans then held by the Lenders; provided that payments in respect of
Swingline Loans that have not been refunded with Revolving Loans pursuant to
Section 2.8(b) shall be for the account of the Swingline Lender only (subject to
the Swingline Lender’s obligation to share with any participants in the
Swingline Loans).  All payments (including prepayments) to be made by the
Borrower hereunder, whether on account of principal, interest, fees or
otherwise, shall be made without set off or counterclaim and shall be made prior
to 12:00 noon, New York City time, on the due date thereof to the Administrative
Agent, for the account of the Lenders at the Administrative Agent’s Office, in
Dollars and in immediately available funds (and funds received after that time
shall be deemed to have been received on the next succeeding Business Day).  The
Administrative Agent shall distribute such payments to the Lenders promptly upon
receipt (and if such payment is received prior to 12:00 noon, on the same day)
in like funds as received.  If any payment hereunder becomes due and payable on
a day other than a Business Day, the due date for such payment shall be extended
to the next succeeding Business Day, and, with respect to payments of principal,
interest thereon shall be payable at the then applicable rate during such
extension and such extension of time shall in such case be included in the
computation of payment of interest or fees, as the case may be.

 

25

--------------------------------------------------------------------------------


 

(b)  Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its portion of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon at a rate
equal to the daily average Federal Funds Rate for the period until such Lender
makes such amount immediately available to the Administrative Agent.  A
certificate of the Administrative Agent submitted to any Lender with respect to
any amounts owing under this subsection shall be conclusive in the absence of
manifest error.  If such Lender’s portion of such borrowing is not made
available to the Administrative Agent by such Lender within three Business Days
of such Borrowing Date, the Administrative Agent shall also be entitled to
recover such amount with interest thereon at the rate per annum applicable to
ABR Loans hereunder, on demand, from the Borrower.

 

(c)  In the event that a Lender fails to make available after a period of three
Business Days to the Administrative Agent its portion of a borrowing, the
Borrower may, upon not less than five Business Days prior irrevocable written
notice to the Administrative Agent, immediately terminate the Commitment of such
Lender, and designate an acceptable replacement Lender (which may be one of the
other Lenders) to purchase at par all of the Lender’s interests in accordance
with the provisions of Section 10.6(c).  Any Lender being so replaced by the
Borrower agrees to transfer its interest in this Agreement and, if applicable,
its Note, to the substitute Lender pursuant to Section 10.6(c); provided that
concurrently with such transfer, such Lender so substituted shall be paid all
amounts owing to it hereunder and all costs reasonably determined by it to be
attributable to such transfer.  Notwithstanding the foregoing, the Lender being
replaced shall not be deemed to be released from any of its rights or
obligations under any Loan Document (including Section 9.7) for actions taken or
failed to be taken by it prior to the date of such substitution. 
Notwithstanding any of the provisions of this Section 3.8, this subsection shall
not apply to the Swingline Loans.

 

3.9.          Illegality.  Notwithstanding any other provision herein, if the
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof shall make it unlawful for any Lender to make or maintain
Eurodollar Loans as contemplated by this Agreement, (a) the commitment of such
Lender hereunder to make Eurodollar Loans, continue Eurodollar Loans as such and
convert ABR Loans to Eurodollar Loans shall forthwith be cancelled and (b) such
Lender’s Loans then outstanding as Eurodollar Loans, if any, shall be converted
automatically to ABR Loans on the respective last days of the then current
Interest Periods with respect to such Loans or within such earlier period as
required by law.  If any such conversion of a Eurodollar Loan occurs on a day
which is not the last day of the then current Interest Period with respect
thereto, the Borrower shall pay to such Lender such amounts, if any, as may be
required pursuant to Section 3.12.

 

3.10.        Requirements of Law.  (a)  If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:

 

26

--------------------------------------------------------------------------------


 

(i)            shall subject any Lender to any tax of any kind whatsoever with
respect to this Agreement, any Note or any Eurodollar Loan made by it, or change
the basis of taxation of payments to such Lender in respect thereof (except for
Non-Excluded Taxes covered by Section 3.11 and changes in the rate of tax on the
overall net income of such Lender);

 

(ii)           shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender which is not otherwise included in the determination of the
Eurodollar Rate hereunder; or

 

(iii)          shall impose on such Lender any other condition;

 

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender in good faith deems to be material, of agreeing
to make or maintain, or of making, converting into, continuing or maintaining,
Eurodollar Loans or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the Borrower shall promptly (and in any event
within 10 days after receipt of a certificate in accordance with Section
3.10(c)) pay such Lender such additional amount or amounts as will compensate
such Lender for such increased cost or reduced amount receivable.

 

(b)  If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority made subsequent to
the date hereof shall have the effect of reducing the rate of return on such
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder to a level below that which such Lender or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or such corporation’s policies with respect to capital adequacy)
by an amount deemed by such Lender in good faith to be material, then the
Borrower shall promptly (and in any event within 10 days after receipt of a
certificate in accordance with this Section 3.10(c), pay to such Lender such
additional amount or amounts as will fairly compensate such Lender for such
reduction in the return on capital.

 

(c)  If any Lender becomes entitled to claim any additional amounts pursuant to
this Section 3.10, it shall promptly notify the Borrower (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled;
provided that no additional amount shall be payable under this Section 3.10 for
a period longer than one year prior to such notice to the Borrower.  A
certificate as to any additional amounts payable pursuant to this Section 3.10
submitted by such Lender to the Borrower (with a copy to the Administrative
Agent) shall be conclusive in the absence of manifest error.  The agreements in
this Section shall survive for a period of one year after the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder.  In determining whether to make a claim, and calculating the amount
of compensation, under this Section 3.10, each Lender shall apply

 

27

--------------------------------------------------------------------------------


 

standards that are not inconsistent with those generally applied by such Lender
in similar circumstances.

 

3.11.        Taxes.  (a)  All payments made by the Borrower under this Agreement
and any Notes shall be made free and clear of, and without deduction or
withholding for or on account of, any present or future income, stamp or other
taxes, levies, imposts, duties, charges, fees, deductions or withholdings, now
or hereafter imposed, levied, collected, withheld or assessed by any
Governmental Authority, excluding net income taxes and franchise taxes (imposed
in lieu of net income taxes) imposed on the Administrative Agent or any Lender
as a result of a present or former connection between the Administrative Agent
or such Lender and the jurisdiction of the Governmental Authority imposing such
tax or any political subdivision or taxing authority thereof or therein (other
than any such connection arising solely from the Administrative Agent or such
Lender having signed, delivered or performed its obligations or received a
payment under, or enforced, this Agreement or any Note).  If any such
non-excluded taxes, levies, imposts, duties, charges, fees, deductions or
withholdings (“Non-Excluded Taxes”) are required to be withheld from any amounts
payable to the Administrative Agent or any Lender hereunder or under any Note,
the amounts so payable to the Administrative Agent or such Lender shall be
increased to the extent necessary to yield to the Administrative Agent or such
Lender (after payment of all Non-Excluded Taxes) interest or any such other
amounts payable hereunder at the rates or in the amounts specified in this
Agreement.  In addition, if any Non-Excluded Taxes are directly imposed on or
asserted against the Administrative Agent or any Lender with respect to any
payment received by the Administrative Agent or such Lender hereunder, the
Administrative Agent or such Lender may pay such Non-Excluded Taxes and the
Borrower will promptly pay such additional amount (including any penalty,
interest or expense) as is necessary in order that the net amount received by
the Administrative Agent or such Lender after the payment of such Non-Excluded
Taxes (including any taxes on such additional amounts) shall equal the amount
such Person would have received had such Non-Excluded Taxes not been imposed or
asserted.  Notwithstanding the foregoing two sentences, the Borrower shall not
be required to increase any amount payable, or pay any additional amount, under
this Section 3.11(a) to any Lender that is not organized under the laws of the
United States of America or a state thereof if such Lender fails to comply with
the requirements of Section 3.11(b).  Whenever any Non-Excluded Taxes are
payable by the Borrower, as promptly as possible thereafter the Borrower shall
send to the Administrative Agent for its own account or for the account of such
Lender, as the case may be, a certified copy of an original official receipt
received by the Borrower showing payment thereof.  If the Borrower fails to pay
any Non-Excluded Taxes when due to the appropriate taxing authority or fails to
remit to the Administrative Agent the required receipts or other required
documentary evidence, the Borrower shall indemnify the Administrative Agent and
the Lenders for any incremental taxes, interest or penalties that may become
payable by the Administrative Agent or any Lender as a result of any such
failure.  The agreements in this subsection shall survive for a period of one
year the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.

 

(b)  Each Lender that is not incorporated under the laws of the United States of
America or a state thereof shall:

 

28

--------------------------------------------------------------------------------


 

(i)            deliver to the Borrower and the Administrative Agent two duly
completed copies of United States Internal Revenue Service Form W-8ECI or Form
W-8BEN, or successor applicable form, as the case may be;

 

(ii)           deliver to the Borrower and the Administrative Agent two further
copies of any such form or certification on or before the date that any such
form or certification expires or becomes obsolete and after the occurrence of
any event requiring a change in the most recent form previously delivered by it
to the Borrower; and

 

(iii)          obtain such extensions of time for filing and complete such forms
or certifications as may reasonably be requested by the Borrower or the
Administrative Agent;

 

unless in any such case an event (including any change in treaty, law or
regulation) has occurred prior to the date on which any such delivery would
otherwise be required which renders all such forms inapplicable or which would
prevent such Lender from duly completing and delivering any such form with
respect to it and such Lender so advises the Borrower and the Administrative
Agent.  Such Lender shall certify that it is entitled to an exemption from
United States backup withholding tax.  Each Person that shall become a Lender or
a Participant pursuant to Section 8.6 shall, upon the effectiveness of the
related transfer, be required to provide all of the forms and statements
required pursuant to this subsection; provided that in the case of a Participant
such Participant shall furnish all such required forms and statements to the
Lender from which the related participation shall have been purchased.

 

3.12.        Indemnity.  The Borrower agrees to indemnify each Lender and to
hold each Lender harmless from any loss or expense which such Lender may sustain
or incur as a consequence of (a) default by the Borrower in making a borrowing
of, conversion into or continuation of Eurodollar Loans after the Borrower has
given a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment after the
Borrower has given a notice thereof in accordance with the provisions of this
Agreement or (c) the making of a prepayment of Eurodollar Loans on a day which
is not the last day of an Interest Period with respect thereto.  Such
indemnification may include an amount equal to the excess, if any, of (i) the
amount of interest which would have accrued on the amount so prepaid, or not so
prepaid, borrowed, converted or continued, for the period from the date of such
prepayment or of such failure to prepay, borrow, convert or continue to the last
day of such Interest Period (or, in the case of a failure to borrow, convert or
continue, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest for such Loans provided
for herein (excluding, however, the Applicable Margin included therein, if any)
over (ii) the amount of interest (as reasonably determined by such Lender) which
would have accrued to such Lender on such amount by placing such amount on
deposit for a comparable period with leading banks in the interbank eurodollar
market.  This covenant shall survive the termination of this Agreement and the
payment of the Loans and all other amounts payable hereunder. 

 

3.13.        Change of Lending Office.  Each Lender agrees that if it makes any
demand for payment under Section 3.10 or 3.11(a), or if any adoption or change
of the type described in Section 3.9 shall occur with respect to it, it will use
reasonable efforts (consistent

 

29

--------------------------------------------------------------------------------


 

with its internal policy and legal and regulatory restrictions and so long as
such efforts would not be unreasonably disadvantageous to it, as determined in
its sole discretion) to designate a different lending office if the making of
such a designation would reduce or obviate the need for the Borrower to make
payments under Section 3.10 or 3.11(a), or would eliminate or reduce the effect
of any adoption or change described in Section 3.9.

 

SECTION 4.  REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans, the Borrower hereby represents and warrants to the
Administrative Agent and each Lender that:

 

4.1.          Financial Condition.  The Borrower has heretofore furnished to
each Lender copies of (i) the audited consolidated balance sheet of the Borrower
and its consolidated Subsidiaries as at December 31, 2003 and the related
audited consolidated statements of income and of cash flows for the fiscal year
ended on such date, audited by PricewaterhouseCoopers LLP and (ii) the unaudited
consolidated balance sheet of the Borrower and its consolidated Subsidiaries as
at June 30, 2004 and the related unaudited consolidated statements of income and
of cash flows for the six-month period ended on such date (the “Financial
Statements”).  The Financial Statements present fairly, in all material
respects, the consolidated financial condition of the Borrower and its
consolidated Subsidiaries as at December 31, 2003 and June 30, 2004 and present
fairly, in all material respects, the consolidated results of their operations
and their consolidated cash flows for the periods then ended (subject to normal
year-end audit adjustments and the absence of footnote disclosure).  The
Financial Statements, including the related schedules and notes thereto, have
been prepared in accordance with GAAP applied consistently throughout the period
involved. Except as set forth on Schedule 4.1, neither the Borrower nor any of
its consolidated Subsidiaries had, at December 31, 2003 or at the date hereof,
any material Guarantee Obligation, material contingent liability or material
liability for taxes, or any material long-term lease or unusual material forward
or long-term commitment, including any interest rate or foreign currency swap or
exchange transaction, which is not reflected in the foregoing statements or in
the notes thereto.  Except as set forth on Schedule 4.1, during the period from
December 31, 2003 to and including the date hereof there has been no sale,
transfer or other disposition by the Borrower or any of its consolidated
Subsidiaries of any material part of its business or property and no purchase or
other acquisition of any business or property (including any capital stock of
any other Person) material in relation to the consolidated financial condition
of the Borrower and its Subsidiaries as of December 31, 2003.

 

4.2.          No Change.  Since December 31, 2003, except as set forth in the
Financial Statements and except as set forth on Schedule 4.2, there has been no
development or event which has had or could have a Material Adverse Effect.

 

4.3.          Corporate Existence; Compliance with Law.  Each of the Borrower
and each Subsidiary (a) is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, (b) has the power and
authority, and the legal right, to own and operate its material properties, to
lease the material properties it operates as lessee and to conduct the
businesses in which it is currently engaged, (c) is duly qualified as a foreign
corporation, partnership or limited liability company, as applicable, and in
good standing under the laws of

 

30

--------------------------------------------------------------------------------


 

each jurisdiction where its ownership, lease or operation of property or the
conduct of its business requires such qualification except where the failure to
be so qualified or in good standing would not have a Material Adverse Effect and
(d) is in compliance with its certificate of incorporation and by-laws or other
similar organizational or governing documents and with all Requirements of Law
except to the extent that the failure to comply therewith could not, in the
aggregate, have a Material Adverse Effect.

 

4.4.          Corporate Power; Authorization; Enforceable Obligations.  Each
Loan Party has the corporate power and authority, and the legal right, to make,
deliver and perform the Loan Documents to which it is a party and has taken all
necessary corporate action to authorize the execution, delivery and performance
of the Loan Documents to which it is a party.  The Borrower has the corporate
power and authority, and the legal right to borrow hereunder and has taken all
necessary corporate action to authorize such borrowings on the terms and
conditions of this Agreement and any Notes.  No consent or authorization of,
filing with, notice to or other act by or in respect of any Governmental
Authority or any other Person is required in connection with the borrowings
hereunder or with the execution, delivery, performance, validity or
enforceability of the Loan Documents against any Loan Party that is a party
thereto; provided that the Administrative Agent’s rights under the Pledge
Agreements are subject to the terms and provisions thereof.  This Agreement has
been, and each other Loan Document will be when delivered, duly executed and
delivered by each Loan Party that is party thereto.  This Agreement constitutes,
and each other Loan Document when delivered will constitute, a legal, valid and
binding obligation of each Loan Party which is a party thereto, enforceable
against such Loan Party in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other laws relating to or affecting the enforcement of creditors’ rights
generally and by general equitable principles (whether enforcement is sought by
proceedings in equity or at law).

 

4.5.          No Legal Bar.  The execution, delivery and performance by each
Loan Party of each Loan Document to which such Person is party, the borrowings
hereunder and the use of the proceeds thereof will not violate any certificate
of incorporation and by-laws or other similar organizational or governing
documents, Requirement of Law or Contractual Obligation of the Borrower or of
any Subsidiary, except for such violations of Requirements of Law or Contractual
Obligations which could not, singly or in the aggregate, reasonably be expected
to have a Material Adverse Effect, and will not result in, or require, the
creation or imposition of any Lien on any of its or their respective properties
or revenues pursuant to any such organizational or governing document,
Requirement of Law or Contractual Obligation, except pursuant to this Agreement
and the other Loan Documents.

 

4.6.          No Material Litigation.  No litigation, investigation or
proceeding of or before any arbitrator or Governmental Authority is pending or,
to the knowledge of the Borrower, threatened by or against the Borrower or any
Subsidiary or against any of its or their respective properties or revenues
which could reasonably be expected to have a Material Adverse Effect.

 

4.7.          No Default.  Neither the Borrower nor any Subsidiary is in default
under or with respect to any of its Contractual Obligations in any respect which
could have a Material

 

31

--------------------------------------------------------------------------------


 

Adverse Effect.  No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

 

4.8.          Ownership of Property; Liens.  Each of the Borrower and each
Subsidiary has good record and marketable title in fee simple to, or a valid
leasehold interest in, all its material real property, and good title to, or a
valid leasehold interest in, all its other material property, and none of such
property is subject to any Lien except as permitted by Section 7.3.

 

4.9.          Taxes.  Each of the Borrower and each Subsidiary has filed or
caused to be filed all material tax returns which, to the knowledge of the
Borrower, are required to be filed or has timely filed a request for an
extension of such filing and has paid all taxes shown to be due and payable on
said returns or extension requests or on any assessments made against it or any
of its property and, except as set forth on Schedule 4.9, all other taxes, fees
or other charges imposed on it or any of its property by any Governmental
Authority (except, in each case, to the extent the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided on the
books of the Borrower and as to any of which the failure to pay would not have a
Material Adverse Effect.

 

4.10.        Federal Regulations.  (a)  None of the Pledged Collateral consists
of “margin stock” (within the meaning of Regulation U).  “Margin stock” (within
the meaning of Regulation U) constitutes less than 25% of the value of those
assets of the Borrower and its Subsidiaries which are subject to any limitation
on sale or pledge or any similar restriction hereunder.  If requested by any
Lender or the Administrative Agent, the Borrower will furnish to the
Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form U-1 referred to in Regulation U.

 

(b)  The Borrower is not subject to regulation under any Federal or State
statute or regulation (other than Regulation X of the FRB) which limits its
ability to incur Indebtedness.

 

4.11.        ERISA.  No Reportable Event has occurred during the five-year
period prior to the date on which this representation is made or deemed made
with respect to any Plan, and each Plan has complied in all material respects
with the applicable provisions of ERISA and the Code.  The present value of all
accrued benefits under any Single Employer Plan maintained by the Borrower or
any Commonly Controlled Entity (based on those assumptions used to fund the
Plans) did not, as of the last annual valuation date prior to the date on which
this representation is made or deemed made, exceed the value of the assets of
such Plan allocable to such accrued benefits.  There are no Multiemployer
Plans.  Neither the Borrower nor any Commonly Controlled Entity has had a
complete or partial withdrawal from any Multiemployer Plan.

 

4.12.        Investment Company Act; Investment Advisers Act.  (a)  Neither the
Borrower nor any Subsidiary or other Investment Firm is, or after giving effect
to any Acquisition will be, an “investment company” within the meaning of the
Investment Company Act.

 

32

--------------------------------------------------------------------------------


 

(b)  Each Subsidiary and each other Investment Firm is, to the extent required
thereby, duly registered as an investment adviser under the Investment Advisers
Act, except to the extent the failure to be so registered could not reasonably
be expected to have a Material Adverse Effect.  On the date hereof, the Borrower
is not an “investment adviser” within the meaning of the Investment Advisers
Act.  Each Fund which is sponsored by any Subsidiary or other Investment Firm
and which is required to be registered as an “investment company” under the
Investment Company Act is duly registered as such thereunder, except to the
extent the failure to be so registered could not reasonably be expected to have
a Material Adverse Effect.

 

(c)  The Borrower is not required to be registered as a broker-dealer under the
Securities Acts (and each Subsidiary and other Investment Firm required to be so
registered is so duly registered), except to the extent the failure to be so
registered could not reasonably be expected to have a Material Adverse Effect.

 

(d)  Each of the Borrower, each Subsidiary and each other Investment Firm is
duly registered, licensed or qualified as an investment adviser or broker-dealer
in each State of the United States where the conduct of its business requires
such registration, licensing or qualification and is in compliance in all
material respects with all Federal and State laws requiring such registration,
licensing or qualification, except to the extent the failure to be so
registered, licensed or qualified or to be in such compliance will not have, in
the case of Federal laws, or could not reasonably be expected to have, in the
case of State laws, a Material Adverse Effect.

 

4.13.        Investment Advisory Agreements.  Each of the investment advisory
agreements, distribution agreements and shareholder or other servicing contracts
to which the Borrower, any Subsidiary or other Investment Firm is a party is a
legal, valid and binding obligation of the parties thereto enforceable against
such parties in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other laws relating to or affecting the enforcement of creditors’ rights
generally and by general equitable principles (whether enforcement is sought by
proceedings in equity or at law), except for failures which individually or in
the aggregate could not reasonably be expected to have a Material Adverse
Effect; and none of the Borrower, any Subsidiary or any other Investment Firm is
in breach or violation of or in default under any such agreement or contract in
any material respect which individually or in the aggregate could reasonably be
expected to have a Material Adverse Effect.  The parties hereto understand that
all clients have the right to terminate such investment advisory agreements at
will.

 

4.14.        Subsidiaries and Other Ownership Interests.  The Subsidiaries
listed on Schedule 4.14 hereto constitute the only Subsidiaries of the Borrower
as at the date hereof.  The Borrower has as at the date hereof, directly or
indirectly, an equity or other ownership interest in each Investment Firm and
each other Person listed on Schedule 4.14; and other than as set forth on such
schedule, the Borrower has no such interest, directly or indirectly, in any
other Person.

 

4.15.        Use of Proceeds.  The proceeds of the Loans shall be used by the
Borrower (i) for working capital, capital expenditures and other general
corporate purposes (including to make payments on the Zero-Coupon Bonds and any
securities exchanged therefor and to make interest payments in respect of the
Feline Prides I Senior Notes and the Feline

 

33

--------------------------------------------------------------------------------


 

Prides II Senior Notes), (ii) to make Acquisitions and other investments
(including acquisitions of additional Capital Stock in Subsidiaries and
Affiliates of the Borrower), (iii) to finance the purchase of Treasury Strips in
connection with the Feline Prides I, (iv) to repurchase Feline Prides I Senior
Notes, (v) to purchase, repay or redeem any other debt of the Borrower or any
Subsidiary so long as such purchase, repayment or redemption is not prohibited
by any other provision of this Agreement, and (vi) to pay fees and expenses to
be incurred in connection with the foregoing and in connection with the
execution and delivery of the Loan Documents.

 

4.16.        Accuracy and Completeness of Information.  To the best of the
Borrower’s knowledge, the documents furnished and the statements made in writing
to the Lenders by or on behalf of the Borrower in connection with the
negotiation, preparation or execution of this Agreement or any of the other Loan
Documents, taken as a whole, do not contain any untrue statement of fact
material to the credit worthiness of the Borrower or omit to state any such
material fact necessary in order to make the statements contained therein not
misleading, in either case which has not been corrected, supplemented or
remedied by subsequent documents furnished or statements made in writing to the
Lenders prior to the date hereof.

 

4.17.        Pledge Agreements.  The provisions of the Pledge Agreements are
effective to create in favor of the Administrative Agent a legal, valid and
enforceable security interest in all right, title and interest of the Loan Party
that is party thereto in the collateral covered thereby and all necessary
actions have been taken to create a first priority perfected Lien in such
collateral.

 

SECTION 5.  CONDITIONS PRECEDENT

 

5.1.          Conditions to Effectiveness.  This Agreement shall become
effective, and all loans outstanding under the Existing Credit Agreement shall
be deemed to be Loans hereunder and subject to the terms and conditions hereof,
on the date on which all of the following conditions precedent have been
satisfied:

 

(a)  Loan Documents.  The Administrative Agent shall have received (i) this
Agreement, signed by a duly authorized officer of the Borrower, and (ii) a
Confirmation, substantially in the form of Exhibit K, signed by a duly
authorized officer of each Loan Party.

 

(b)  Related Agreements.  The Administrative Agent shall have received true and
correct copies of each of the existing Revenue Sharing Agreements and any
purchase agreements signed in connection with an Acquisition or proposed
Acquisition (either of which is expected to occur on or after the Closing Date),
and such other documents or instruments as may be reasonably requested by the
Administrative Agent (including a copy of any debt instrument, security
agreement or other material contract to which the Borrower or any Subsidiary may
be a party).

 

(c)  Notes.  The Administrative Agent shall have received, for the account of
each Lender that has requested the same, a Note made by the Borrower conforming
to the requirements of this Agreement, signed by a duly authorized officer of
the Borrower.

 

34

--------------------------------------------------------------------------------


 

(d)  Borrower Certificate.  The Administrative Agent shall have received a
certificate of the Borrower, dated the Closing Date, substantially in the form
of Exhibit C, with appropriate insertions and attachments, signed by two
Responsible Officers.

 

(e)  Corporate Proceedings of the Loan Parties.  The Administrative Agent shall
have received a copy of resolutions, in form and substance satisfactory to the
Administrative Agent, of the Board of Directors (or similar governing body) of
each Loan Party authorizing (i) the execution, delivery and performance of the
Loan Documents to which it is a party, (ii) in the case of the Borrower, the
borrowings contemplated hereunder and (iii) the granting (to the extent
applicable) of the Liens created pursuant to the Pledge Agreements, in each case
certified by the Secretary or an Assistant Secretary of such Loan Party as of
the Closing Date, which certificate shall be in form and substance satisfactory
to the Administrative Agent and shall state that the resolutions thereby
certified have not been amended, modified, revoked or rescinded.

 

(f)  Incumbency Certificate.  The Administrative Agent shall have received a
certificate of each Loan Party, dated the Closing Date, as to the incumbency and
signatures of the officers of such Loan Party signing any Loan Document,
satisfactory in form and substance to the Administrative Agent, signed by the
President or any Vice President and the Secretary or any Assistant Secretary of
such Loan Party.

 

(g)  Corporate Documents.  The Administrative Agent shall have received true and
complete copies of the certificate of incorporation and by-laws (or similar
organizational documents) of each Loan Party, certified as of the Closing Date
as complete and correct copies thereof by the Secretary or an Assistant
Secretary of such Loan Party.

 

(h)  Fees.  All fees payable by the Borrower to the Administrative Agent, the
Arranger and any Lender on or prior to the Closing Date pursuant to this
Agreement or pursuant to the Commitment Letter and Fee Letter, each dated July
16, 2004, among Bank of America, the Arranger and the Borrower shall have been
paid in full, in each case in the amounts and on the dates set forth herein or
therein.

 

(i)  Attorney Costs.  The Administrative Agent shall have received evidence of
payment by the Borrower of all Attorney Costs of the Administrative Agent to the
extent invoiced prior to or on the Closing Date, plus such additional amounts of
Attorney Costs as shall constitute the Administrative Agent’s reasonable
estimate of Attorney Costs incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent).

 

(j)  Legal Opinion.  The Administrative Agent shall have received the legal
opinion of Goodwin Procter LLP, counsel to the Borrower and its Subsidiaries,
substantially in the form of Exhibit D.  Such legal opinion shall cover such
other matters incident to the transactions contemplated by this Agreement as the
Administrative Agent may reasonably require.

 

35

--------------------------------------------------------------------------------


 

(k)  Pledged Stock and other Equity Interests; Transfer Powers.  The
Administrative Agent shall have received all certificates representing the
shares of Capital Stock pledged pursuant to the Pledge Agreements, together with
an undated transfer power, in form and substance satisfactory to the
Administrative Agent, for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof. 

 

(l)  Actions to Perfect Liens.  The Administrative Agent shall have received
evidence in form and substance satisfactory to it that all filings, recordings,
registrations and other actions, including the filing of duly executed financing
statements on form UCC-1, necessary or, in the opinion of the Administrative
Agent, desirable to perfect the Liens created by the Pledge Agreements have been
completed.

 

(m)  Lien Searches.  The Administrative Agent shall have received the results of
a recent search, by a Person satisfactory to the Administrative Agent, of the
Uniform Commercial Code, judgment and tax lien filings which may have been filed
with respect to personal property of the Borrower and the other Loan Parties,
and the results of such search shall be satisfactory to the Administrative
Agent.

 

(n)  FP Income Pledge Agreement.  The Administrative Agent shall have received a
fully-executed counterpart of the FP Income Pledge Agreement.

 

(o)  Existing Credit Agreement.  The Administrative Agent shall have received
evidence satisfactory to it that all accrued but unpaid interest and fees
payable under the Existing Credit Agreement have been, or concurrently with the
effectiveness hereof will be, paid in full.

 

(p)  No Default, etc.  The conditions precedent to the making of a Loan set
forth in Section 5.2(a) and (b) shall be satisfied

 

5.2.          Conditions to Each Loan.  The agreement of each Lender to make any
Loan (excluding any repricing or conversion of any then outstanding Loan) is
subject to the satisfaction of the following conditions precedent:

 

(a)  Representations and Warranties.  Each representation and warranty made by
any Loan Party in or pursuant to the Loan Documents shall be true and correct in
all material respects on and as of such date as if made on and as of such date;
provided that (i) representations and warranties made with reference to a
specific date shall remain true and correct as of such date only and (ii)
representations and warranties shall not be required to remain true to the
extent changes have resulted from actions permitted hereunder.

 

(b)  No Default.  No Default shall have occurred and be continuing on such date
or after giving effect to the Loans requested to be made on such date.

 

(c)  Notice of Borrowing.  The Administrative Agent shall have received a notice
of borrowing pursuant to Section 2.2 (or in the case of Swingline Loans,
pursuant to Section 2.8).

 

36

--------------------------------------------------------------------------------


 

(d)  Use of Proceeds.  A Responsible Officer shall have delivered to the
Administrative Agent a certificate to the effect that the proceeds of such Loan
will be used in accordance with Section 4.15 and specifying in reasonable detail
the proposed use of the proceeds thereof; provided that with respect to
borrowings of Swingline Loans, such information may be given by telephone and
confirmed promptly in writing.

 

Each borrowing by the Borrower hereunder shall constitute a representation and
warranty by the Borrower as of the date thereof that the conditions contained in
this Section 5.2 have been satisfied.

 

SECTION 6.  AFFIRMATIVE COVENANTS

 

The Borrower hereby agrees that, so long as the Commitments remain in effect or
any amount is owing to any Lender or the Administrative Agent hereunder or under
any other Loan Document, the Borrower shall and (except in the case of delivery
of financial information, reports and notices) shall cause each of its
Subsidiaries to:

 

6.1.          Financial Statements.  Furnish to the Administrative Agent (which
shall promptly furnish to the other Lenders):

 

(a)  as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower, copies of the consolidated and consolidating
balance sheets of the Borrower and its Subsidiaries as at the end of such year
and the related consolidated and consolidating statements of income and retained
earnings and of cash flows for such year, and setting forth in each case in
comparative form the figures for the previous year and, in the case of the
consolidated statements only, reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit, by PricewaterhouseCoopers LLP or other independent certified public
accountants of nationally recognized standing; and

 

(b)  as soon as available, but in any event not later than 45 days after the end
of each of the first three quarterly periods of each fiscal year of the
Borrower,  copies of the unaudited consolidated and consolidating balance sheets
of the Borrower and its Subsidiaries as at the end of such quarter and the
related unaudited consolidated and consolidating statements of income and
retained earnings and of cash flows for such quarter and the portion of the
fiscal year through the end of such quarter, and setting forth in each case in
comparative form the figures for the previous year, certified by a Responsible
Officer as being fairly stated in all material respects (subject to normal
year-end audit adjustments).

 

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (subject, in the case of interim financial statements, to year end
adjustments and the absence of footnotes).

 

6.2.          Certificates; Other Information.  Furnish to the Administrative
Agent (which shall promptly furnish to the other Lenders):

 

37

--------------------------------------------------------------------------------


 

(a)  concurrently with the delivery of the financial statements referred to in
Section 6.1(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was obtained of any Default, except as specified
in such certificate;

 

(b)  concurrently with the delivery of the financial statements referred to in
Sections 6.1(a) and (b) and, in the case of clause (i) below, within two
Business Days of the Settlement Date, (i) a duly completed Compliance
Certificate signed by a Responsible Officer (A) stating that, to the best of
such Officer’s knowledge, no Default exists, except as specified in such
certificate; (B) containing a computation of each of the financial ratios and
restrictions set forth in Section 7.1 (and, in the case of the Compliance
Certificate provided within two Business Days of the Settlement Date, pro forma
calculations after giving effect to the repayment of Indebtedness and issuance
of Capital Stock in connection with the Feline Prides I Forward Contracts); and
(C) describing in reasonable detail any material change in accounting policies
or financial reporting practices by the Borrower or any Subsidiary and (ii) a
listing for each Investment Firm of its aggregate assets under management as of
the end of the period covered by such financial statements;

 

(c)  within five days after the same are filed, copies of all financial
statements and reports which the Borrower may make to, or file with, the
Securities and Exchange Commission or any successor or analogous Governmental
Authority;

 

(d)  within five Business Days after the consummation of any Acquisition of a
new Investment Firm for which more than $25,000,000 in aggregate consideration
was paid (including any non-cash consideration), (A) copies of the most recent
audited (and, if later, or, if audited statements are not available, unaudited)
financial statements of the Investment Firm which is the subject of such
Acquisition, (B) copies of the purchase agreement or other acquisition document
(including any Revenue Sharing Agreement executed or to be executed by the
Borrower or any Subsidiary in connection with such Acquisition, (C) an unaudited
pro forma consolidated balance sheet of the Borrower and its Subsidiaries as at
a recent date but prepared as though the closing of such Acquisition had
occurred on or prior to such date and related pro forma calculations, indicating
compliance on a pro forma basis as at such date and for the periods then ended
with the financial covenants set forth in Section 7.1 and (D) a copy of the most
recent Form ADV, if any, filed under the Investment Advisers Act in respect to
any Investment Firm which is the subject of such Acquisition;

 

(e)  concurrently with the delivery of the financial statements referred to in
Sections 6.1(a) and (b), with respect to the consummation of any Acquisition
during the most recently ended fiscal quarter of the Borrower of a new
Investment Firm for which no more than $25,000,000 in aggregate consideration
was paid (including any non-cash consideration), (A) copies of the most recent
audited (and, if later, or, if audited statements are not available, unaudited)
financial statements of the Investment Firm which is the subject of such
Acquisition, (B) copies of the purchase agreement or other acquisition document
(including any Revenue Sharing Agreement) executed or to be executed by the
Borrower or any Subsidiary in connection with such Acquisition, (C) an

 

38

--------------------------------------------------------------------------------


 

unaudited pro forma consolidated balance sheet of the Borrower and its
Subsidiaries as at a recent date but prepared as though the closing of such
Acquisition had occurred on or prior to such date and related pro forma
calculations, indicating compliance on a pro forma basis as at such date and for
the periods then ended with the financial covenants set forth in Section 7.1 and
(D) a copy of the most recent Form ADV, if any, filed under the Investment
Advisers Act in respect to any Investment Firm which is the subject of such
Acquisition

 

(f)  concurrently with the delivery of the financial statements referred to in
Sections 6.1(a) and (b), notice of the consummation of any Acquisition of
additional Capital Stock of an existing Investment Firm during the most recently
ended fiscal quarter of the Borrower;

 

(g)  promptly, such additional financial and other information and documents
(including a copy of any debt instrument, security agreement or other material
contract to which the Borrower or any Subsidiary may be party) as any Lender
may, through the Administrative Agent, from time to time reasonably request.

 

Documents required to be delivered pursuant to Section 6.1(a) or (b) or Section
6.2(c) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto, on the Borrower’s website on the
Internet at the website address listed on Schedule 10.2; or (ii) on which such
documents are posted on the Borrower’s behalf on IntraLinks/IntraAgency or
another relevant website, if any, to which each Lender and the Administrative
Agent have access (whether a commercial, third-party website or a website
sponsored by the Administrative Agent); provided that: (i) the Borrower shall
deliver paper copies of such documents to the Administrative Agent or any Lender
that requests the Borrower to deliver such paper copies until a written request
to cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the Borrower shall notify (which may be by facsimile or
electronic mail) the Administrative Agent and each Lender of the posting of any
such documents and immediately following such notification the Borrower shall
provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents.  Notwithstanding anything contained
herein, in every instance the Borrower shall be required to provide paper copies
of the Compliance Certificates required by Section 6.2(b) to the Administrative
Agent.  Except for such Compliance Certificates, the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

 

6.3.          Payment of Obligations.  Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all its
obligations of whatever nature (including taxes and other governmental levies),
except (i) where the amount or validity thereof is currently being contested in
good faith by appropriate proceedings and reserves in conformity with GAAP with
respect thereto have been provided on the books of the Borrower or the
applicable Subsidiary, as the case may be, and (ii) where the failure to do so
could not have a Material Adverse Effect.

 

39

--------------------------------------------------------------------------------


 

6.4.          Conduct of Business and Maintenance of Existence.  Continue to
engage in business of the same general type as now conducted and purported to be
conducted by it and preserve, renew and keep in full force and effect its
corporate existence and take all reasonable action to maintain all rights,
registrations, licenses, privileges and franchises necessary or desirable in the
normal conduct of its business (including all such registrations under the
Investment Advisers Act and all material investment advisory agreements,
distribution agreements and shareholding and other administrative servicing
contracts) except as otherwise permitted pursuant to Section 7.5 and except for
failures which individually and in the aggregate could not reasonably be
expected to have a Material Adverse Effect; comply, and to the extent reasonably
within its control, cause each Investment Firm and Fund (which is sponsored by
an Investment Firm) to comply, with all Contractual Obligations and Requirements
of Law except to the extent that failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

6.5.          Maintenance of Property; Insurance.  Keep all property useful and
necessary in its business in good working order and condition, except where the
failure to do so would not have a Material Adverse Effect; maintain with
financially sound and reputable insurance companies insurance on its property in
at least such amounts and against at least such risks as are usually insured
against in the same general area by companies engaged in the same or a similar
business, except where the failure to do so would not have a Material Adverse
Effect, and furnish to the Administrative Agent, upon request, full information
as to the insurance carried.

 

6.6.          Inspection of Property; Books and Records; Discussions.  Keep
proper books of records and account in which full, true and correct entries, in
all material respects in conformity with all Requirements of Law and sufficient
to permit the preparation of financial statements in accordance with GAAP, shall
be made of all dealings and transactions in relation to its business and
activities, except, in the case of Requirements of Law, where the failure to do
so could not reasonably be expected to have a Material Adverse Effect; and
permit representatives of the Administrative Agent or any Lender to visit and
inspect any of its properties and examine and make abstracts from any of its
books and records at any reasonable time and as often as may reasonably be
desired and upon at least three days prior notice or such lesser period of time
as may be acceptable to the Borrower or the relevant Subsidiary, as the case may
be, and to discuss the business, operations, properties and financial and other
condition of the Borrower and its Subsidiaries with officers and employees of
the Borrower and its Subsidiaries and with its independent certified public
accountants (provided that with respect to Subsidiaries, other than during the
existence of a Default, the Borrower shall have complied with this obligation if
it shall have used its commercially reasonable efforts to cause its Subsidiaries
to allow the Administrative Agent and/or the applicable Lender pursuant to the
foregoing terms and conditions to visit and inspect the properties of such
Subsidiaries and examine and make abstracts from any of the books and records of
such Subsidiaries and to discuss the business, operations, properties and
financial and other condition of such Subsidiaries with officers and employees
of such Subsidiaries and with their independent certified public accountants).

 

6.7.          Notices.  Promptly give notice to the Administrative Agent and
each Lender of:

 

40

--------------------------------------------------------------------------------


 

(a)  the occurrence of any Default;

 

(b)  any (i) default or event of default under any Contractual Obligation of the
Borrower or any Subsidiary or (ii) litigation, proceeding or, if known to the
Borrower, investigation which may exist at any time between the Borrower or any
Subsidiary and any Governmental Authority, which in either case, if not cured or
if adversely determined, as the case may be, could reasonably be expected to
have a Material Adverse Effect;

 

(c)  any litigation or proceeding affecting the Borrower or any Subsidiary or
any “affiliated person” of the Borrower or any Subsidiary within the meaning of
the Investment Company Act in which (i) the amount involved is $7,500,000 or
more and not covered by insurance or (ii) injunctive or similar relief is sought
and which, in the case of this clause (ii), could reasonably be expected to have
a Material Adverse Effect;

 

(d)  the following events, as soon as possible and in any event within 30 days
after the Borrower knows or has reason to know thereof:  (i) the occurrence or
expected occurrence of any Reportable Event with respect to any Plan, or any
withdrawal from, or the termination, Reorganization or Insolvency of any
Multiemployer Plan or (ii) the institution of proceedings or the taking of any
other action by the PBGC or the Borrower or any Commonly Controlled Entity or
any Multiemployer Plan with respect to the withdrawal from, or the terminating,
Reorganization or Insolvency of, any Plan;

 

(e)  any suspension or termination of the registration of any Subsidiary or
other Investment Firm as an investment adviser under the Investment Advisers
Act, or of any registration as a broker-dealer under the Securities Acts or
under any applicable state statute which is material to the business thereof, or
any cancellation or expiration without renewal of any investment advisory
agreement, distribution agreement or shareholder or other administrative
servicing contract to which the Borrower or any Subsidiary or other Investment
Firm is a party the revenues under which have exceeded in the most recent fiscal
year of the Borrower or such Investment Firm, as the case may be, $10,000,000;

 

(f)  any event which could reasonably be expected to have a Material Adverse
Effect on the Borrower and its Subsidiaries taken as a whole;

 

(g)  any public announcement by S&P of any change in the Debt Rating; and

 

(h)  the creation or acquisition of a new Subsidiary.

 

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the Borrower proposes to take with respect
thereto, if any.

 

6.8.          Stock Pledges.  Promptly upon the consummation of the Acquisition
of an Investment Firm or the formation of any new Subsidiary, execute and
deliver or cause to be executed and delivered to the Administrative Agent a
Pledge Agreement Supplement with respect to the pledge of the Capital Stock of
such Investment Firm or new Subsidiary, held directly or indirectly (through a
wholly-owned Subsidiary) by the Borrower, in form and

 

41

--------------------------------------------------------------------------------


 

substance reasonably satisfactory to the Administrative Agent, together with
evidence in form and substance reasonably satisfactory to the Administrative
Agent that all deliveries, filings, recordings, registrations and other actions,
including the delivery of any certificates representing such Capital Stock,
together, in the case of stock certificates, with an undated transfer power, in
form and substance reasonably satisfactory to the Administrative Agent, for each
such certificate executed in blank by a duly authorized officer of the pledgor
thereof, and the filing of duly executed financing statements on form UCC-1,
necessary or, in the opinion of the Administrative Agent, desirable to perfect
the Liens created by such Pledge Agreement Supplement shall have been
completed.  Notwithstanding the foregoing, neither the Borrower nor any
Subsidiary shall be required to pledge to the Administrative Agent more than 65%
of the Capital Stock of any foreign Subsidiary.

 

6.9.          Guarantees.  Promptly (and in any event within 10 days) after any
Person becomes a wholly-owned Subsidiary of the Borrower, cause such
wholly-owned Subsidiary to (a) become a guarantor by executing and delivering to
the Administrative Agent a counterpart of the Subsidiary Pledge Agreement or
such other document as the Administrative Agent shall deem appropriate for such
purpose, and (b) deliver to the Administrative Agent documents of the types
referred to in Sections 5.1(e), (f) and (g) and, if requested by the
Administrative Agent, a favorable opinion of counsel to such Person (which shall
cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to in clause (a)), all in form,
content and scope reasonably satisfactory to the Administrative Agent

 

6.10.        Security Interest in FP Growth Collateral.  Grant to, and at all
times prior to the making of the Short-Term Loans, maintain in favor of, the FP
Collateral Agent (for the ratable benefit of the Lenders and the Administrative
Agent as more fully set forth in the FP Growth Pledge Agreement) a perfected,
first-priority security interest in the FP Growth Collateral.

 

6.11.        Security Interest in FP Income Collateral.  Grant to, and at all
times prior to the Settlement Date maintain in favor of, the Administrative
Agent (for the ratable benefit of the Lenders and the Administrative Agent as
more fully set forth in the FP Income Pledge Agreement) a perfected,
first-priority security interest in the FP Income Collateral.

 

SECTION 7.  NEGATIVE COVENANTS

 

The Borrower hereby agrees that, from and after the Closing Date and so long as
the Commitments remain in effect or any amount is owing to any Lender or the
Administrative Agent hereunder or under any other Loan Document, the Borrower
shall not, and shall not permit any Subsidiary to, directly or indirectly:

 

7.1.          Financial Condition Covenants.

 

(a)  Maintenance of Net Worth.  Subject to the proviso below, permit
Consolidated Net Worth at any time to be less than the sum of (i) $375,912,500,
plus (ii) 100% of the net cash proceeds (including any cash proceeds of non-cash
proceeds) of any net issuances by the Borrower of any Capital Stock and any
equity contributions to it after the Closing Date (or, in the case of the equity
issuance resulting from the forward

 

42

--------------------------------------------------------------------------------


 

contracts related to the Feline Prides I, 85%), plus (iii) 50% of the positive
Consolidated Net Income, if any, for each completed fiscal quarter of the
Borrower after June 30, 2004.

 

(b)  Interest Coverage Ratio.  Permit the ratio of (i) Consolidated EBITDA to
(ii) Consolidated Interest Expense for any Computation Period to be less than
3.00 to 1.00.

 

(c)  Leverage Ratio.  Permit the ratio of (i) the remainder of Total
Indebtedness minus all (but not more than $50,000,000) cash and Cash Equivalents
of the Borrower and its Subsidiaries, in each case as of the last day of any
Computation Period, to (ii) Adjusted Consolidated EBITDA for such Computation
Period to exceed 3.50 to 1.00.

 

7.2.          Limitation on Indebtedness.  Create, incur, assume or suffer to
exist any Indebtedness, except:

 

(a)  Indebtedness of the Borrower under this Agreement and the other Loan
Documents;

 

(b)  unsecured Indebtedness of any Subsidiary owing to the Borrower or any other
Subsidiary or secured Indebtedness of any Subsidiary owing to the Borrower or
any other Subsidiary;

 

(c)  Indebtedness of any Subsidiary incurred to finance its working capital (or
the working capital of any of its Subsidiaries), in an aggregate principal
amount not exceeding as to any Subsidiary $2,500,000 at any time outstanding;

 

(d)  Indebtedness of the Borrower incurred to finance its acquisition of fixed
or capital assets (whether pursuant to a deferred purchase arrangement with a
vendor, a loan, a Financing Lease or otherwise) in an aggregate principal amount
not exceeding $2,500,000 at any time outstanding;

 

(e)  Indebtedness of a Person which becomes a Subsidiary after the date hereof;
provided that (i) such Indebtedness existed at the time such Person became a
Subsidiary and was not created in anticipation thereof and (ii) immediately
after such Person becomes a Subsidiary, no Default shall have occurred and be
continuing;

 

(f)  Subordinated Indebtedness;

 

(g)  Indebtedness of the Borrower and its Subsidiaries existing on the date
hereof and described on Schedule 7.2(g), and any Indebtedness exchanged for any
such scheduled Indebtedness that (i) has economic terms, as of the date of
issuance, consistent with market terms for a similarly creditworthy issuer and
(ii) has other terms, as a whole, not more onerous to the Borrower than the
applicable scheduled Indebtedness;

 

(h)  Indebtedness of the type described in clause (g) of the definition of
Indebtedness incurred by the Borrower or any Subsidiary in the ordinary course
of business with reputable financial institutions and not for speculative
purposes;

 

43

--------------------------------------------------------------------------------


 

(i)  Indebtedness in the nature of deferred compensation to employees in an
aggregate principal amount not exceeding as to the Borrower and its Subsidiaries
$10,000,000 at any time outstanding;

 

(j)  Indebtedness of any Subsidiary in an aggregate principal amount not
exceeding $25,000,000 at any time outstanding; provided that the sum of all
Indebtedness of all Subsidiaries under this Section 7.2(j) shall not exceed
$25,000,000 at any time outstanding;

 

(k)  unsecured Indebtedness of the Borrower owing to any Subsidiary or any
Affiliate of the Borrower or any Subsidiary not exceeding $80,000,000 in the
aggregate at any time outstanding, in each case related to the Borrower’s cash
management program with its Affiliates;

 

(l)  Indebtedness of the Borrower incurred to finance its working capital
(including any working capital lines of credit) in an aggregate principal amount
not exceeding $10,000,000 at any time outstanding;

 

(m)  Guarantee Obligations in respect of Indebtedness otherwise permitted under
this Section 7.2;

 

(n)  a short-term loan (collectively “Short-Term Loans”) in an aggregate amount
not exceeding $51,000,000, the proceeds of which will be used to purchase all or
a portion of the Treasury Strips to be exchanged for Feline Prides I Senior
Notes or to repay outstanding Loans; provided that each Short-Term Loan will
mature not later than the Settlement Date and otherwise shall have terms and
conditions reasonably satisfactory to the Administrative Agent; and

 

(o)  senior unsecured notes, bonds, debentures or similar instruments of the
Borrower, including Zero-Coupon Bonds and COBRAs (but, for the avoidance of
doubt, excluding any Indebtedness described in clause (g) above), not at any
time exceeding $525,000,000; provided that such instruments shall not be
guaranteed by any Person that is not a Loan Party.

 

7.3.          Limitation on Liens.  Create, incur, assume or suffer to exist any
Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, except for:

 

(a)  Liens for taxes, assessments and other governmental charges not yet due or
which are being contested in good faith by appropriate proceedings; provided
that adequate reserves with respect thereto are maintained on the books of the
Borrower or its Subsidiaries, as the case may be, in conformity with GAAP;

 

(b)  carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 60 days or which are being contested in good faith by
appropriate proceedings;

 

44

--------------------------------------------------------------------------------


 

(c)  pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;

 

(d)  deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

(e)  easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business which, in the aggregate, are not
substantial in amount and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the Borrower or such Subsidiary;

 

(f)  Liens securing Indebtedness of the Borrower or any Subsidiary permitted by
Section 7.2(d) or 7.2(j) incurred to finance the acquisition of fixed or capital
assets; provided that (i) such Liens shall be created substantially
simultaneously with the acquisition of such fixed or capital assets, (ii) such
Liens do not at any time encumber any property other than the property financed
by such Indebtedness, (iii) the amount of Indebtedness secured thereby is not
increased and (iv) the principal amount of Indebtedness secured by such Lien
shall at no time exceed the purchase price of such property;

 

(g)  Liens on the property or assets of a Person which becomes a Subsidiary
after the date hereof securing Indebtedness permitted by Section 7.2(e);
provided that (i) such Liens existed at the time such Person became a Subsidiary
and were not created in anticipation thereof, (ii) any such Lien is not spread
to cover any property or assets of such Person after the time such Person
becomes a Subsidiary, and (iii) the amount of Indebtedness secured thereby is
not increased;

 

(h)  Liens arising by reason of any judgment, decree or order of any court or
other Governmental Authority, (i) if appropriate legal proceedings which have
been initiated for the review of such judgment, decree or order are being
diligently prosecuted and shall not have been finally terminated or the period
within which such proceedings may be initiated shall not have expired or (ii) if
such judgment, decree or order shall have been discharged, within 45 days of the
entry thereof or execution thereof has been stayed pending appeal;

 

(i)  Liens created pursuant to the Pledge Agreements and the FP Income Pledge
Agreement;

 

(j)  Liens existing, or provided for under arrangements existing, as of the date
hereof as described on Schedule 7.3(j);

 

(k)  Liens securing Synthetic Lease Obligations permitted under Section 7.15;
and

 

(l)  Liens in favor of the FP Collateral Agent on the FP Growth Collateral
pursuant to the terms of the FP Growth Pledge Agreement.

 

45

--------------------------------------------------------------------------------


 

7.4.          Limitation on Guarantee Obligations.  Create, incur, assume or
suffer to exist any Guarantee Obligation except guarantees by the Borrower or
any Subsidiary or Investment Firm of obligations of any of the Subsidiaries,
which obligations are otherwise permitted under this Agreement, and except for
(a) other Guarantee Obligations not exceeding $1,500,000 in the aggregate at any
time, (b) Guarantee Obligations which constitute Indebtedness permitted under
Section 7.2, (c) Guarantee Obligations of Subsidiaries created pursuant to the
Subsidiary Pledge Agreement, or (d) Guarantee Obligations with respect to
Indebtedness of any Person which shall be incurred by such Person in
anticipation of a majority interest in such Person being acquired by the
Borrower or a Subsidiary, and of the obligations of any other Person that
anticipates being a minority investor in such Person, provided that (i) any such
Guarantee Obligations shall be outstanding for no more than 30 days and (ii) the
principal amount of all such Guarantee Obligations shall not exceed $10,000,000
at any one time outstanding.

 

7.5.          Limitation on Fundamental Changes.  Enter into any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or convey, sell, lease, assign, transfer
or otherwise dispose of, all or substantially all of its property, business or
assets (each a “disposition”), or make any material change in its present method
of conducting business; unless (i) with respect to a merger, consolidation or
amalgamation of a Subsidiary, if prior to such event the Borrower owned in
excess of a 50% ownership interest, then after such event the Borrower shall (x)
own in excess of a 50% ownership interest in, (y) be the managing member or
general partner (or a Person with similar rights and obligations) of (whether
directly or through a wholly-owned Subsidiary), or (z) have no ownership
interest in, such Subsidiary or the surviving Person of such merger,
consolidation or amalgamation, (ii) with respect to the liquidation, winding up
or dissolution of a direct or indirect Subsidiary, the assets of such Subsidiary
shall have been transferred to the Borrower or another Loan Party and the other
shareholders, partners or members of such Subsidiary, and (iii) with respect to
any disposition described above, the Net Proceeds thereof shall have been
applied as set forth in Section 3.2 to the extent required.

 

7.6.          Limitation on Sale of Assets.  Convey, sell, lease, assign,
transfer or otherwise dispose (including in connection with sale leaseback
transactions) of any of its property, business or assets (including receivables
and leasehold interests), whether now owned or hereafter acquired, or, in the
case of any Subsidiary, issue or sell any shares of such Subsidiary’s Capital
Stock to any Person other than the Borrower or any wholly-owned Subsidiary,
except:

 

(a)  the sale or other disposition of obsolete or worn out property in the
ordinary course of business;

 

(b)  the sale or other disposition of any property in the ordinary course of
business;

 

(c)  the sale or discount without recourse of accounts receivable arising in the
ordinary course of business in connection with the compromise or collection
thereof;

 

46

--------------------------------------------------------------------------------


 

(d)  the sale, issuance or other disposition of the Capital Stock or other
ownership interest of any Subsidiary or of an Investment Firm in which the
Borrower owns an ownership interest to partners, officers, directors or
employees of such Subsidiary or Investment Firm; provided that the Borrower
shall comply with the terms of Section 3.2; and

 

(e)  the sale or other disposition of (i) all or substantially all the Capital
Stock of a Subsidiary or Investment Firm (including both Capital Stock held by
the Borrower and its Subsidiaries and by the other holders of Capital Stock of
such Subsidiary or Investment Firm), or (ii) all or substantially all the assets
of a Subsidiary or Investment Firm; provided that the Borrower shall comply with
the terms of Section 3.2.

 

7.7.          Limitation on Leases.  Permit the amount paid by the Borrower for
lease obligations under operating leases to which the Borrower is a party
(including any such leases entered into in connection with sale leaseback
transactions) for any fiscal year of the Borrower to exceed $5,000,000 in the
aggregate or permit a Subsidiary to make any such payment in respect of lease
obligations except to the extent that any such payment is made out of that
portion of its revenues designated as Operating Cash Flow (and not Free Cash
Flow) under the relevant Revenue Sharing Agreement.

 

7.8.          Limitation on Dividends.  Declare or pay any dividend (other than
dividends payable solely in common stock of the Borrower) on, or make any
payment on account of, or set apart assets for a sinking or other analogous fund
for, the purchase, redemption, defeasance, retirement or other acquisition of,
any shares of any class of Capital Stock of the Borrower or any warrants or
options to purchase any such Capital Stock, whether now or hereafter
outstanding, or make any other distribution in respect thereof, either directly
or indirectly, whether in cash or property (other than stock of the Borrower) or
in obligations of the Borrower or any Subsidiary in an aggregate amount
exceeding, for the Borrower and its Subsidiaries, $500,000 in any one fiscal
year; provided that the Borrower may repurchase shares of its common stock as
long as no Default shall have occurred and be continuing or would result
therefrom.

 

7.9.          Limitation on Capital Expenditures.  Make or commit to make (by
way of the acquisition of securities of a Person or otherwise) any expenditure
in respect of the purchase or other acquisition of fixed or capital assets
(excluding any such asset acquired in connection with normal replacement and
maintenance programs properly charged to current operations) except in the case
of the Borrower, for expenditures in the ordinary course of business not
exceeding, in the aggregate for the Borrower during the Commitment Period
$20,000,000 and except in the case of a Subsidiary, expenditures in respect of
fixed or capital assets to the extent that such expenditures are made out of
that portion of its revenues designated as Operating Cash Flow (and not Free
Cash Flow) under the relevant Revenue Sharing Agreement.

 

7.10.        Limitation on Investments, Loans and Advances.  Make any advance,
loan, extension of credit or capital contribution to, or purchase any stock,
bonds, notes, debentures or other securities of or any assets constituting a
business unit of, or make any other investment in, any Person, except:

 

47

--------------------------------------------------------------------------------


 

(a)  extensions of trade credit in the ordinary course of business;

 

(b)  investments in cash equivalents, including any such investment that may be
readily sold or otherwise liquidated in any Fund for which any Subsidiary or
other Investment Firm provides management, advisory or administrative services
and which principally invests in cash equivalents;

 

(c)  any investment in or loan or advance to a Subsidiary or an Investment Firm
or a Person that after giving effect to such investment, will be a Subsidiary or
an Investment Firm, if, after giving effect to such investment, no Default shall
have occurred and be continuing (provided that such Investment Firm or
Subsidiary is engaged primarily in the Investment Management Business);

 

(d)  loans to officers of the Borrower or any Subsidiary in an aggregate
principal amount outstanding not to exceed $10,000,000;

 

(e)  (i) loans and advances to employees of the Borrower or any Subsidiary for
travel, entertainment and relocation expenses in the ordinary course of business
in an aggregate amount for the Borrower and its Subsidiaries not to exceed
$500,000 at any one time outstanding (other than as permitted in Section
7.10(f)) and (ii) in the case of a Subsidiary, loans and advances to employees
for travel, entertainment and relocation expenses in the ordinary course of
business to the extent that such loans and advances are made out of that portion
of its revenues designated as Operating Cash Flow (and not Free Cash Flow) under
the relevant Revenue Sharing Agreement;

 

(f)  to the extent made out of the portion of the revenues of a Subsidiary which
is designated as Operating Cash Flow (and not Free Cash Flow) under the relevant
Revenue Sharing Agreements;

 

(g)  other than as permitted in Section 7.10(f), investments in any Fund or
financial product for which any Subsidiary provides management, advisory or
administrative services in an aggregate amount not to exceed $5,000,000 at any
one time outstanding;

 

(h)  any purchase by the Borrower of Feline Prides I Senior Notes or Zero Coupon
Bonds;

 

(i)  Indebtedness received by the Borrower or any Subsidiary as consideration in
a sale or other disposition permitted under Section 7.6(d) or (e) in an
aggregate principal amount not to exceed $25,000,000 at any time outstanding;

 

(j)  any purchase of COBRAs or Feline Prides II Senior Notes; provided that the
aggregate principal amount of all such purchases in any year shall not exceed
$10,000,000; and

 

48

--------------------------------------------------------------------------------


 

(k)  any purchase of Indebtedness of the Borrower with proceeds from a
substantially contemporaneous issue of Indebtedness by the Borrower so long as
such newly issued Indebtedness (i) has economic terms, as of the date of
issuance, consistent with market terms for a similarly creditworthy issuer and
(ii) has other terms, as a whole, not more onerous to the Borrower than the
applicable purchased Indebtedness.

 

7.11.        Limitation on Payments of Subordinated Indebtedness.  Make any
payment (including any cash payment of interest) or prepayment on or redemption,
defeasance or purchase of any Subordinated Indebtedness; provided that as long
as no Default exists or would result therefrom and the terms of such
Subordinated Indebtedness otherwise permit, the Borrower may make payments
(including redemptions, defeasances or repurchases) in cash or otherwise due on
(a) the Subordinated Payment Notes as required thereunder in an aggregate amount
not exceeding $60,000,000 during the term of this Agreement, (b) Subordinated
Indebtedness constituting intercompany Indebtedness otherwise permitted
hereunder, as required thereunder and (c) other Subordinated Indebtedness in an
aggregate amount not exceeding $10,000,000 during the term of this Agreement.

 

7.12.        Restriction on Amendments to Revenue Sharing Agreements.  Amend or
modify the terms of a Revenue Sharing Agreement such that, as a result of such
amendment or modification, a material adverse effect on the business,
operations, property, condition (financial or otherwise) or prospects of the
Borrower and its Subsidiaries, taken as a whole, would occur.

 

7.13.        Limitation on Transactions with Affiliates.  Except as described on
Schedule 7.13 and as otherwise expressly permitted under this Agreement, enter
into any transaction, including any purchase, sale, lease or exchange of
property or the rendering of any service, with any Affiliate (other than the
Borrower or a Subsidiary) unless such transaction is (a) otherwise expressly
permitted under this Agreement or (b) in the ordinary course of the Borrower’s
or such Subsidiary’s business and upon fair and reasonable terms no less
favorable to the Borrower or such Subsidiary, as the case may be, than it would
obtain in a comparable arm’s length transaction with a Person which is not an
Affiliate; provided that the following transactions shall be permitted under
this Section 7.13: (i) the providing of business services by the Borrower or any
Subsidiary to any Investment Firm in the ordinary course of business and (ii)
transactions among the Borrower or any Subsidiary or any officer, director,
individual stockholder, partner or member (or an entity wholly owned by such an
individual) and any Fund or other Investment Company sponsored by the Borrower
or any Subsidiary or for which the Borrower or any Subsidiary provides advisory,
administrative, supervisory, management, consulting or similar services, that
are otherwise permissible under the Investment Company Act, the Investment
Advisers Act and the applicable management contracts.

 

7.14.        Limitation on Changes in Fiscal Year.  Permit the fiscal year of
the Borrower to end on a day other than December 31.

 

7.15.        Limitation on Synthetic Lease Obligations.  Create, incur, assume
or suffer to exist Synthetic Lease Obligations representing principal in an
amount exceeding $25,000,000 in the aggregate at any one time outstanding.

 

49

--------------------------------------------------------------------------------


 

7.16.        Limitation on Acquisitions.  Make any Acquisition of an Investment
Firm where the Capital Stock of such Investment Firm is held directly by any
Person other than the Borrower or a wholly-owned Subsidiary; provided that
non-wholly-owned Subsidiaries shall be permitted to make Acquisitions of
Investment Firms if, at the time of consummation of any such Acquisition, the
EBITDA of all Investment Firms (for the four fiscal quarters of the Borrower
most-recently ended) held directly by Persons other than the Borrower or a
wholly-owned Subsidiary does not exceed 5% of Consolidated EBITDA for the four
fiscal quarters of the Borrower most recently ended (adjusted by giving effect
on a pro forma basis to such Acquisition) (it being understood and agreed that
the EBITDA of Investment Firms held directly by Persons other than the Borrower
or a wholly-owned Subsidiary shall not be taken into account in calculating such
5% limit if such Person has pledged an amount of the Capital Stock of such
Investment Firm that is at least proportionate to the Borrower’s direct or
indirect ownership interest in such Person).  By way of illustration, if
Subsidiary A, a non-wholly-owned direct Subsidiary of which the Borrower owns
80% of the Capital Stock, acquires 1,000 shares of the Capital Stock of
Investment Firm A, the EBITDA of Investment Firm A would not count towards the
5% limit if Subsidiary A pledges at least 800 shares of the Capital Stock of
Investment Firm A (i.e., 1,000 shares times 80%).

 

SECTION 8.  EVENTS OF DEFAULT

 

If any of the following events shall occur and be continuing:

 

(a)  The Borrower shall fail to pay any principal of any Loan when due in
accordance with the terms hereof; or the Borrower shall fail to pay any interest
on any Loan, or any other amount payable hereunder, within five days after any
such interest or other amount becomes due in accordance with the terms hereof;
or

 

(b)  Any representation or warranty made or deemed made by the Borrower or any
other Loan Party herein or in any other Loan Document or which is contained in
any certificate, document or financial or other statement furnished by it at any
time under or in connection with this Agreement or any such other Loan Document
shall prove to have been incorrect in any material respect on or as of the date
made or deemed made; or

 

(c)  The Borrower or any other Loan Party shall default in the observance or
performance of any agreement contained in (i) Section 6.4, 6.7(a), 6.8, 6.9,
6.10 or 6.11 or Section 7 and, if such default is by a Loan Party other than the
Borrower, such default shall continue unremedied for a period of 10 days after
an officer of the Borrower obtains knowledge thereof; or (ii) Section 5 of
either Pledge Agreement; or

 

(d)  The Borrower or any other Loan Party shall default in the observance or
performance of any other agreement contained herein or in any other Loan
Document (other than as provided in subsections (a) through (c) of this
Section), and such default shall continue unremedied for a period of 30 days; or

 

(e)  The Borrower or any Subsidiary shall (i) default in any payment of
principal of or interest on any Indebtedness (other than the Loans) or in the
payment of any other Guarantee Obligation, in either case in an outstanding
principal amount in excess of

 

50

--------------------------------------------------------------------------------


 

$5,000,000, beyond the period of grace (not to exceed 30 days), if any, provided
in the instrument or agreement under which such Indebtedness or Guarantee
Obligation was created; or (ii) default in the observance or performance of any
other agreement or condition relating to any such Indebtedness or Guarantee
Obligation or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to permit the
holder or holders of such Indebtedness or beneficiary or beneficiaries of such
Guarantee Obligation (or a trustee or agent on behalf of such holder or holders
or beneficiary or beneficiaries) to cause, with the giving of notice if
required, such Indebtedness to become due prior to its stated maturity or such
Guarantee Obligation to become payable; or

 

(f)  (i)  The Borrower or any Subsidiary shall commence any case, proceeding or
other action (A) under any existing or future law of any jurisdiction, domestic
or foreign, relating to bankruptcy, insolvency, reorganization or relief of
debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to it or its debts, or (B) seeking appointment of a
receiver, trustee, custodian, conservator or other similar official for it or
for all or any substantial part of its assets, or the Borrower or any Subsidiary
shall make a general assignment for the benefit of its creditors; or (ii) there
shall be commenced against the Borrower or any Subsidiary any case, proceeding
or other action of a nature referred to in clause (i) above which (A) results in
the entry of an order for relief or any such adjudication or appointment or (B)
remains undismissed, undischarged or unbonded for a period of 60 days; or (iii)
there shall be commenced against the Borrower or any Subsidiary, any case,
proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets which results in the entry of an order for any such relief which
shall not have been vacated, discharged, or stayed or bonded pending appeal
within 60 days from the entry thereof; or (iv) the Borrower or any Subsidiary
shall take any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the acts set forth in clause (i), (ii) or (iii)
above; or (v) the Borrower or any Subsidiary shall generally not, or shall be
unable to, or shall admit in writing its inability to, pay its debts as they
become due; or

 

(g)  (i)  Any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan maintained
by the Borrower or any Subsidiary, (ii) any “accumulated funding deficiency” (as
defined in Section 302 of ERISA), whether or not waived, shall exist with
respect to any Plan, (iii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is,
in the reasonable opinion of the Required Lenders, likely to result in the
termination of such Plan for purposes of Title IV of ERISA, (iv) any Single
Employer Plan shall terminate for purposes of Title IV of ERISA, (v) the
Borrower or any Commonly Controlled Entity shall, or in the reasonable opinion
of the Required Lenders is likely to, incur any liability in connection with a
withdrawal from, or the

 

51

--------------------------------------------------------------------------------


 

Insolvency or Reorganization of, a Multiemployer Plan or (vi) any other event or
condition shall occur or exist, with respect to a Plan; and in each case in
clauses (i) through (vi) above, such event or condition, together with all other
such events or conditions, if any, could have a Material Adverse Effect; or

 

(h)  One or more judgments or decrees shall be entered against the Borrower or
any Subsidiary involving in the aggregate a liability (not paid or fully covered
by insurance or indemnification) of $5,000,000 or more, and all such judgments
or decrees shall not have been vacated, discharged, stayed or bonded pending
appeal within 60 days from the entry thereof; or

 

(i)  (i)  Any Loan Document shall cease, for any reason, to be in full force and
effect, or any Loan Party that is a party thereto shall so assert, (ii) any Loan
Party contests in any manner the validity or enforceability of any Loan Document
or (iii) the Lien created by any of the Pledge Agreements shall cease to be
enforceable and of the same effect and priority purported to be created thereby;
or

 

(j)  A Change of Control shall have occurred;

 

then, and in any such event, (A) if such event is an Event of Default specified
in Section 8(f) with respect to the Borrower, automatically the Commitments
shall immediately terminate and the Loans hereunder (with accrued interest
thereon) and all other amounts owing under this Agreement shall immediately
become due and payable, and (B) if such event is any other Event of Default,
either or both of the following actions may be taken:  (i) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower
declare the Commitments to be terminated forthwith, whereupon the Commitments
shall immediately terminate; and (ii) with the consent of the Required Lenders,
the Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, declare the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement to be due and payable forthwith, whereupon the same shall immediately
become due and payable.  Except as expressly provided above in this Section,
presentment, demand, protest and all other notices of any kind are hereby
expressly waived.

 

SECTION 9.  THE ADMINISTRATIVE AGENT

 

9.1.          Appointment and Authorization.  Each Lender hereby irrevocably
appoints Bank of America to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto.  The
provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders, and neither the Borrower nor any other Loan Party shall
have rights as a third party beneficiary of any such provision.

 

9.2.          Rights as a Lender.  The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender

 

52

--------------------------------------------------------------------------------


 

and may exercise the same as though it were not the Administrative Agent and the
term “Lender” or “Lenders” shall, unless otherwise expressly indicated or the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.

 

9.3.          Exculpatory Provisions.  The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents.  Without limiting the generality of the foregoing, the
Administrative Agent:

 

(a)           shall not be subject to any fiduciary or other implied duty,
regardless of whether a Default has occurred and is continuing;

 

(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and

 

(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary under the
circumstances) or (ii) in the absence of its own gross negligence or willful
misconduct.  The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until notice describing such Default is given to the
Administrative Agent by the Borrower or a Lender.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any covenant, agreement or other term or condition set forth
herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement or document or (v) the satisfaction of any
condition set forth in Section 5 or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.

 

53

--------------------------------------------------------------------------------


 

9.4.          Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed in good faith by it to be genuine and to
have been signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan that by its terms must be fulfilled
to the satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan.  The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

9.5.          Delegation of Duties.  The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

9.6.          Resignation of Administrative Agent.  The Administrative Agent may
at any time give notice of its resignation to the Lenders and the Borrower. 
Upon receipt of any such notice of resignation, the Required Lenders shall have
the right, in consultation with the Borrower, to appoint a successor, which
shall be a bank with an office in the United States, or an Affiliate of any such
bank with an office in the United States.  If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (1) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents (except that
in the case of any collateral security held by the Administrative Agent on
behalf of the Lenders under any Loan Document, the retiring Administrative Agent
shall continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for
above.  Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring

 

54

--------------------------------------------------------------------------------


 

Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder and under the other Loan
Documents (if not already discharged therefrom as provided above).  The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor.  After the retiring Administrative Agent’s resignation
hereunder and under the other Loan Documents, the provisions of this Article and
Section 10.5 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any action taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.  Any
resignation by Bank of America as Administrative Agent pursuant to this Section
shall also constitute its resignation as Swingline Lender.

 

9.7.          Indemnification of Administrative Agent.  Each Lender acknowledges
that it has, independently and without reliance upon the Administrative Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

9.8.          Administrative Agent May File Proofs of Claim.  In the case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable and whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other obligations
of any Loan Party that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent hereunder) allowed in such judicial proceeding;

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amount due the
Administrative Agent under Section 2.4 or 10.5.

 

55

--------------------------------------------------------------------------------


 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
obligations of the Borrower hereunder or the rights of any Lender or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
in any such proceeding.

 

9.9.          Collateral and Guaranty Matters.  The Lenders irrevocably
authorize the Administrative Agent, at its option and in its discretion,

 

(a)  to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Commitments and payment in full of the Loans and all other obligations under the
Loan Documents (other than contingent indemnification obligations), (ii) that is
sold or to be sold as part of or in connection with any sale permitted hereunder
or under any other Loan Document, (iii) in the case of the FP Growth Collateral,
concurrently with the making of the Short-Term Loans, or (iv) if approved,
authorized or ratified in writing by the Required Lenders or, if required by
Section 10.1, all Lenders; and

 

(b)  to release any guarantor from its obligations under any guarantee if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any guarantor
from its obligations under any guarantee pursuant to this Section 9.11.  The
Administrative Agent will use commercially reasonable efforts to notify the
Lenders of any release of a Lien pursuant to Section 9.11(a)(ii) or release of a
guarantor pursuant to Section 9.11(b).

 

9.10.        Other Agents; Arrangers and Managers.  None of the Lenders or other
Persons identified on the cover page or signature pages of this Agreement, or
elsewhere herein, as a “syndication agent,” “documentation agent,” “co-agent,”
“book manager,” “lead manager,” “arranger,” “lead arranger” or “co-arranger”
shall have any right, power, obligation, liability, responsibility or duty under
this Agreement other than, in the case of a Person that is a Lender, those
applicable to all Lenders as such.  Without limiting the foregoing, none of the
Lenders or other Persons so identified shall have or be deemed to have any
fiduciary relationship with any Lender.  Each Lender acknowledges that it has
not relied, and will not rely, on any of the Lenders or other Persons so
identified in deciding to enter into this Agreement or in taking or not taking
action hereunder.

 

SECTION 10.  MISCELLANEOUS

 

10.1.        Amendments and Waivers.  (a)  Neither this Agreement nor any other
Loan Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 10.1.  The
Required Lenders may, or, with the written consent of the Required Lenders, the
Administrative Agent may, from time to time, (x) enter into with the Borrower
written amendments, supplements or modifications hereto and to the other Loan
Documents for the purpose of adding any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights of the Lenders or of
the

 

56

--------------------------------------------------------------------------------


 

Borrower hereunder or thereunder or (y) waive, on such terms and conditions as
the Required Lenders or the Administrative Agent, as the case may be, may
specify in such instrument, any of the requirements of this Agreement or the
other Loan Documents or any Default and its consequences; provided that no such
waiver and no such amendment, supplement or modification shall (i) reduce the
amount or extend the scheduled date of final maturity of any Loan, or reduce the
stated rate of any interest or fee payable hereunder or extend the scheduled
date of any payment thereof or increase the amount or extend the expiration date
of any Lender’s Commitment, in each case without the consent of each Lender
directly affected thereby, or (ii) amend, modify or waive any provision of this
Section or reduce the percentage specified in the definition of Required Lenders
or change any other provision specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, or consent to the assignment or
transfer by the Borrower of any of its rights and obligations under this
Agreement and the other Loan Documents or release all or substantially all of
the Pledged Collateral or release any Loan Party from its guarantee, in each
case without the written consent of all the Lenders, or (iii) amend, modify or
waive any provision of Section 10.7 without the written consent of all of the
Lenders, or (iv) amend, modify or waive any provision of Section 9 without the
written consent of the then Administrative Agent; provided, further, that no
amendment, waiver or consent shall, unless in writing and signed by the
Swingline Lender in addition to the Lenders required above, affect the rights or
duties of the Swingline Lender under this Agreement.  Subject to the provisos in
the prior sentence, any such waiver and any such amendment, supplement or
modification shall apply equally to each of the Lenders and shall be binding
upon the Borrower, the Lenders, the Administrative Agent and all future holders
of the Loans.  In the case of any waiver, the Borrower, the Lenders and the
Administrative Agent shall be restored to their former positions and rights
hereunder and under the other Loan Documents, and any Default waived shall be
deemed to be cured and not continuing; no such waiver shall extend to any
subsequent or other Default or impair any right consequent thereon.

 

(b)  In addition to amendments effected pursuant to the foregoing paragraph (a),
this Agreement shall be amended to include a prospective Lender as a party
hereto upon the execution and delivery of a Joinder Agreement as contemplated in
Section 2.3(e).

 

10.2.        Notices.  (a)  Unless otherwise expressly provided herein, all
notices, requests and demands to or upon the respective parties hereto to be
effective shall be in writing (including by facsimile transmission and, subject
to clause (c) below, electronic mail transmission), and, unless otherwise
expressly provided herein, shall be deemed to have been duly given or made when
delivered, or five days after being deposited in the mail, postage prepaid, or,
in the case of facsimile, when received with electronic confirmation of receipt,
addressed (i) if to the Borrower, the Administrative Agent or the Swingline
Lender, to the address, facsimile number, electronic mail address or telephone
number specified for such Person on Schedule 10.2, (ii) if to any other Lender,
as set forth in its Administrative Questionnaire and (iii) in the case of any
party to this Agreement, to such other address as such party may designate by
notice to the other parties hereto.  Notwithstanding the foregoing, any notice,
request or demand to or upon the Administrative Agent or the Lenders pursuant to
Section 2.2, 2.5, 3.1, 3.3 or 3.8 shall not be effective until received.

 

57

--------------------------------------------------------------------------------


 

(b)  The Administrative Agent and the Lenders shall be entitled to rely and act
upon any notices (including telephonic notices of requests for Swingline Loans)
purportedly given by or on behalf of the Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms of any
telephonic notice, as understood by the recipient, varied from any confirmation
thereof.  The Borrower shall indemnify the Administrative Agent, the Lenders and
each of their respective Related Parties from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower.  All telephonic notices to
and other communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

(c)  Electronic mail and Internet and intranet websites may be used only to
distribute routine communications, such as financial statements and other
information as provided in Section 6.2, and to distribute Loan Documents for
execution by the parties thereto, and may not be used for any other purpose.

 

10.3.        No Waiver; Cumulative Remedies.  No failure to exercise and no
delay in exercising, on the part of the Administrative Agent or any Lender, any
right, remedy, power or privilege hereunder or under the other Loan Documents
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

10.4.        Survival of Representations and Warranties.  All representations
and warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans hereunder through the Termination Date.

 

10.5.        Expenses; Indemnity; Waiver of Damages.

 

(a)           The Borrower agrees to pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent and its Related
Parties (including Attorney Costs), in connection with the syndication of the
credit facility provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents and
any amendment, modification or waiver of any provision hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), and (ii)  all out-of-pocket expenses incurred by the
Administrative Agent or any Lender (including Attorney Costs of the
Administrative Agent or any Lender) in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Loans made hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans.

 

58

--------------------------------------------------------------------------------


 

(b)           The Borrower agrees to indemnify the Administrative Agent (and any
sub-agent thereof) and each Lender, and each Related Party of any of the
foregoing Persons (each such Person, an “Indemnitee”), against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including Attorney Costs) incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by the Borrower or any
other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any Loan
or the use or proposed use of the proceeds therefrom, (iii) any actual or
alleged presence or release of Hazardous Materials on or from any property owned
or operated by the Borrower or any Subsidiary, or any Environmental Liability
related in any way to the Borrower or any Subsidiary, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Borrower or any other Loan Party against
an Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder
or under any other Loan Document, if the Borrower or such Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.

 

(c)           Reimbursement by Lenders.  To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or (b)
above to be paid by it to the Administrative Agent (or any sub-agent thereof) or
any of its Related Parties, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent) or such Related Party, as the case
may be, such Lender’s Commitment Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) in its
capacity as such, or against such Related Party acting for the Administrative
Agent (or any such sub-agent) in connection with such capacity.

 

(d)           Consequential Damages, Etc.  To the fullest extent permitted by
applicable law, the Borrower agrees that it will not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential, exemplary or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or the use of
the proceeds thereof.  No Indemnitee above shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby.

 

59

--------------------------------------------------------------------------------


 

(e)           Payments.  All amounts payable under this Section 10.5 shall be
due not later than ten Business Days after demand therefor.

 

(f)            Survival.  The agreements in this Section 10.5 shall survive the
resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all other obligations hereunder.

 

10.6.        Successors and Assigns; Participations and Assignments.  (a)  This
Agreement shall be binding upon and inure to the benefit of the Borrower, the
Lenders, the Administrative Agent and their respective successors and assigns,
except that the Borrower may not assign or transfer any of its rights or
obligations under this Agreement without the prior written consent of each
Lender.

 

(b)  Any Lender may, in the ordinary course of its commercial banking business
and in accordance with applicable law, at any time sell to one or more banks or
other entities (“Participants”) participating interests in any Loan owing to
such Lender, any Commitment of such Lender or any other interest of such Lender
hereunder and under the other Loan Documents.  In the event of any such sale by
a Lender of a participating interest to a Participant, such Lender’s obligations
under this Agreement to the other parties to this Agreement shall remain
unchanged, such Lender shall remain solely responsible for the performance
thereof, such Lender shall remain the holder of any such Loan for all purposes
under this Agreement and the other Loan Documents, and the Borrower and the
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement and
the other Loan Documents.  Any agreement or instrument pursuant to which a
Lender sells such participation shall provide that such Lender shall retain the
sole right to enforce this Agreement and to approve any amendment, modification
or waiver of any provision of this Agreement.  The Borrower agrees that if
amounts outstanding under this Agreement are due or unpaid, or shall have been
declared or shall have become due and payable upon the occurrence of an Event of
Default, each Participant shall, to the maximum extent permitted by applicable
law, be deemed to have the right of setoff in respect of its participating
interest in amounts owing under this Agreement to the same extent as if the
amount of its participating interest were owing directly to it as a Lender under
this Agreement; provided that, in purchasing such participating interest, such
Participant shall be deemed to have agreed to share with the Lenders the
proceeds thereof as provided in Section 10.7(a) as fully as if it were a Lender
hereunder.  The Borrower also agrees that each Participant shall be entitled to
the benefits of Sections 3.10, 3.11 and 3.12 with respect to its participation
in the Commitments and the Loans outstanding from time to time as if it was a
Lender; provided that, in the case of Section 3.11, such Participant shall have
complied with the requirements of said Section and provided, further, that no
Participant shall be entitled to receive any greater amount pursuant to any such
Section than the transferor Lender would have been entitled to receive in
respect of the amount of the participation transferred by such transferor Lender
to such Participant had no such transfer occurred.

 

(c)  Any Lender may, in the ordinary course of its commercial banking business
and in accordance with applicable law, at any time and from time to time assign
to any Lender or any affiliate thereof or, with the consent of each of the
Administrative Agent and, so long as no Event of Default has been continuing for
a period of 30 or more consecutive days, the Borrower

 

60

--------------------------------------------------------------------------------


 

(which in each case shall not be unreasonably withheld or delayed), to an
additional bank or financial institution (an “Assignee”) all or any part of its
rights and obligations under this Agreement and the other Loan Documents
pursuant to an Assignment and Assumption, substantially in the form of Exhibit
E, executed by such Assignee, such assigning Lender (and, in the case of an
Assignee that is not then a Lender or an Affiliate thereof, by the
Administrative Agent and the Borrower) and delivered to the Administrative Agent
for its acceptance and recording in the Register; provided that, in the case of
any such assignment to an additional bank or financial institution (other than
an assignment of all the assigning Lender’s rights and obligations with respect
to the Commitments), the sum of the aggregate principal amount of the Loans and
the aggregate amount of the unused Commitments being assigned and, if such
assignment is of less than all of the rights and obligations of the assigning
Lender, the sum of the aggregate principal amount of the Loans and the aggregate
amount of the unused Commitments remaining with the assigning Lender are each
not less than $5,000,000 (or such lesser amount as may be agreed to by the
Borrower and the Administrative Agent).  Upon such execution, delivery,
acceptance and recording pursuant to clause (e) below, from and after the
effective date determined pursuant to such Assignment and Assumption, (x) the
Assignee thereunder shall be a party hereto and, to the extent provided in such
Assignment and Assumption, have the rights and obligations of a Lender hereunder
with a Commitment as set forth therein, and (y) the assigning Lender thereunder
shall, to the extent provided in such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such assigning Lender shall cease to be a
party hereto).

 

(d)  The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register (the “Register”) for
the recordation of the names and addresses of the Lenders and the Commitments
of, and principal amounts of the Loans owing to, each Lender from time to time. 
The entries in the Register shall be conclusive, in the absence of manifest
error, and the Borrower, the Administrative Agent and the Lenders may (and, in
the case of any Loan or other obligation hereunder not evidenced by a Note,
shall) treat each Person whose name is recorded in the Register as the owner of
a Loan or other obligation hereunder as the owner thereof for all purposes of
this Agreement and the other Loan Documents, notwithstanding any notice to the
contrary.  Any assignment of any Loan or other obligation hereunder not
evidenced by a Note shall be effective only upon appropriate entries with
respect thereto being made in the Register.  The Register shall be available for
inspection by the Borrower or any Lender at any reasonable time and from time to
time upon reasonable prior notice.

 

(e)  Upon its receipt of an Assignment and Assumption executed by an assigning
Lender and an Assignee (and, in the case of an Assignee that is not then a
Lender or an Affiliate thereof, by the Administrative Agent with the approval of
the Borrower, if required) together with payment by the Lenders parties thereto
to the Administrative Agent of a registration and processing fee of $3,500, the
Administrative Agent shall (i) promptly accept such Assignment and Assumption
and (ii) on the effective date determined pursuant thereto record the
information contained therein in the Register and give notice of such acceptance
and recordation to the Lenders and the Borrower.

 

61

--------------------------------------------------------------------------------


 

(f)  The Borrower authorizes each Lender to disclose to any Participant or
Assignee (each, a “Transferee”) and any prospective Transferee approved by the
Borrower (which approval shall not be required if an Event of Default has been
continuing for a period of 30 or more consecutive days), which approval, if
required, shall not be unreasonably withheld or delayed, subject to the
provisions of Section 10.15, any and all financial information in such Lender’s
possession concerning the Borrower and its Affiliates which has been delivered
to such Lender by or on behalf of the Borrower pursuant to this Agreement or
which has been delivered to such Lender by or on behalf of the Borrower in
connection with such Lender’s credit evaluation of the Borrower and its
Affiliates prior to becoming a party to this Agreement; provided that prior to
such disclosure each such prospective Transferee shall have executed a
confidentiality agreement substantially in the form of Exhibit F.

 

(g)  For avoidance of doubt, the parties to this Agreement acknowledge that the
provisions of this Section concerning assignments of Loans and Notes relate only
to absolute assignments and that such provisions do not prohibit assignments
creating security interests, including any pledge or assignment by a Lender of
any Loan or Note to any Federal Reserve Bank in accordance with applicable law.

 

10.7.        Adjustments; Set-off.  (a)  If any Lender (a “benefited Lender”)
shall at any time receive any payment of all or part of its Loans, or interest
thereon, or receive any collateral in respect thereof (whether voluntarily or
involuntarily, by set—off, pursuant to events or proceedings of the nature
referred to in Section 8(f), or otherwise), in a greater proportion than any
such payment to or collateral received by any other Lender, if any, in respect
of such other Lender’s Loans, or interest thereon, such benefited Lender shall
purchase for cash from the other Lenders a participating interest in such
portion of each such other Lender’s Loan, or shall provide such other Lenders
with the benefits of any such collateral, or the proceeds thereof, as shall be
necessary to cause such benefited Lender to share the excess payment or benefits
of such collateral or proceeds ratably with each of the Lenders; provided that
if all or any portion of such excess payment or benefits is thereafter recovered
from such benefited Lender, such purchase shall be rescinded, and the purchase
price and benefits returned, to the extent of such recovery, but without
interest.

 

(b)  In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise) to
set-off and appropriate and apply against such amount any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch or agency thereof to or for the
credit or the account of the Borrower.  Each Lender agrees promptly to notify
the Borrower and the Administrative Agent after any such set-off and application
made by such Lender; provided that the failure to give such notice shall not
affect the validity of such set-off and application.

 

10.8.        Counterparts.  This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
facsimile

 

62

--------------------------------------------------------------------------------


 

transmission), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.  A set of the copies of this Agreement
signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.

 

10.9.        Severability.  Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

10.10.      Integration.  This Agreement and the other Loan Documents represent
the agreement of the Borrower, the Administrative Agent and the Lenders with
respect to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent or any Lender relative
to the subject matter hereof not expressly set forth or referred to herein or in
the other Loan Documents.

 

10.11.      GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

10.12.      Submission To Jurisdiction; Waivers.  The Borrower hereby
irrevocably and unconditionally:

 

(a)  submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the Courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;

 

(b)  consents that any such action or proceeding may be brought in (or removed
to) such courts and waives any objection that it may now or hereafter have to
the venue of any such action or proceeding in any such court or that such action
or proceeding was brought in an inconvenient court and agrees not to plead or
claim the same;

 

(c)  agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 10.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

 

(d)  agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

 

(e)  waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

 

63

--------------------------------------------------------------------------------


 

10.13.      Acknowledgements.  The Borrower hereby acknowledges that:

 

(a)  it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents;

 

(b)  neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
Administrative Agent and Lenders, on one hand, and the Borrower, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;
and

 

(c)  no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

 

10.14.      WAIVERS OF JURY TRIAL.  TO THE EXTENT PERMITTED BY LAW, THE
BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

10.15.      Confidentiality.  Each Lender agrees to keep confidential any
written or oral information (a) provided to it by or on behalf of the Borrower
or any Subsidiary pursuant to or in connection with this Agreement or (b)
obtained by such Lender based on a review of the books and records of the
Borrower or any Subsidiary; provided that nothing herein shall prevent any
Lender from disclosing any such information (i) to the Administrative Agent or
any other Lender or to any Person who evaluates, approves, structures or
administers the Loans on behalf of a Lender and who is subject to this
confidentiality provision, (ii) to any Transferee or prospective Transferee
which agrees in writing to comply with the provisions of this Section, (iii) to
its employees, directors, agents, attorneys, accountants and other professional
advisors who are directly involved in the execution of the transactions
contemplated by this Agreement and have been informed of their obligations under
this Section 10.15, (iv) upon the request or demand of any Governmental
Authority having jurisdiction over such Lender, (v) in response to any order of
any court or other Governmental Authority or as may otherwise be required
pursuant to any Requirement of Law (notice of which shall be provided promptly
to the Borrower), (vi) which has been publicly disclosed other than in breach of
this Agreement, or (vii) in connection with the exercise of any remedy
hereunder.

 

10.16.      Effect of Amendment and Restatement.  This Agreement amends and
restates the Existing Credit Agreement in its entirety.  After the effectiveness
hereof pursuant to Section 5, the provisions of the Existing Credit Agreement
shall be of no further force or effect, except for provisions thereof that by
their express terms survive termination thereof.

 

10.17.      USA Patriot Act.  Each Lender that is subject to the Act (as defined
below) and the Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies the Borrower that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record

 

64

--------------------------------------------------------------------------------


 

information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender or
the Administrative Agent, as applicable, to identify the Borrower in accordance
with the Act.

 

65

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

AFFILIATED MANAGERS GROUP, INC.

 

 

 

 

 

 

 

By:

/s/DARRELL W. CRATE

 

 

Title:

Executive Vice President and
Chief Financial Officer

 

S-1

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Administrative Agent, as Swingline Lender and as a
Lender

 

 

 

 

 

 

 

By:

/s/SEAN W. CASSIDY

 

 

Title:

Principal

 

S-2

--------------------------------------------------------------------------------


 

 

THE BANK OF NEW YORK, as Documentation Agent and as a Lender

 

 

 

 

 

 

 

By:

/s/DIANE H. SCOTT

 

 

Title:

Vice President

 

S-3

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, as Syndication Agent and as a Lender

 

 

 

 

 

 

 

By:

/s/MARYBETH MULLEN

 

 

Title:

Vice President

 

S-4

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

 

By:

/s/MONIKA K. KUMP

 

 

Title:

Banking Officer

 

S-5

--------------------------------------------------------------------------------


 

 

CALYON NEW YORK BRANCH, as a Lender

 

 

 

 

 

 

 

By:

/s/WILLIAM DENTON

 

 

Title:

Managing Director

 

 

 

 

By:

/s/SEBASTIAN ROCCO

 

 

Title:

Managing Director

 

S-6

--------------------------------------------------------------------------------


 

 

LASALLE BANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

 

By:

/s/AMY K. WEIDNER

 

 

Title:

Vice President

 

S-7

--------------------------------------------------------------------------------


 

 

ING CAPITAL, LLC, as a Lender

 

 

 

 

 

 

 

By:

/s/KUNDUCK MOON

 

 

Title:

Managing Director

 

S-8

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA, as a Lender

 

 

 

 

 

 

 

By:

/s/JOHN M. MORALE

 

 

Title:

Director

 

S-9

--------------------------------------------------------------------------------


 

 

UNION BANK OF CALIFORNIA, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/CLIFFORD F. CHO

 

 

Title:

Vice President

 

S-10

--------------------------------------------------------------------------------


 

 

CHANG HWA COMMERCIAL BANK, LTD., as a Lender

 

 

 

 

 

 

 

By:

/s/KANG YANG

 

 

Title:

Assistant Vice President and
Assistant General Manager

 

S-11

--------------------------------------------------------------------------------


 

 

CITIZENS BANK OF MASSACHUSETTS, as a Lender

 

 

 

 

 

 

 

By:

/s/STEPHEN F. FOLEY

 

 

Title:

Senior Vice President

 

S-12

--------------------------------------------------------------------------------


 

 

THE PROVIDENT BANK, as a Lender

 

 

 

 

 

 

 

By:

/s/S. J. BLOEMER

 

 

Title:

Vice President

 

S-13

--------------------------------------------------------------------------------


 

ANNEX I

 

PRICING GRID

 

Pricing
Level

 

Debt Rating

 

Applicable Margin for
Eurodollar Loans

 

Applicable Margin For
ABR Loans

 

Commitment Fee Rate

1

 

BBB or higher

 

1.000%

 

0.000%

 

0.175%

2

 

BBB-

 

1.250%

 

0.000%

 

0.225%

3

 

BB+

 

1.750%

 

0.375%

 

0.375%

4

 

BB or lower

 

2.125%

 

0.750%

 

0.500%

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

LENDER COMMITMENTS

 

Lender

 

Commitment

 

Percentage

 

Bank of America, N.A.

 

$

50,000,000

 

12.8205

%

The Bank of New York

 

$

50,000,000

 

12.8205

%

JPMorgan Chase Bank

 

$

50,000,000

 

12.8205

%

Calyon New York Branch

 

$

40,000,000

 

10.2564

%

ING Capital, LLC

 

$

40,000,000

 

10.2564

%

U.S. Bank National Association

 

$

40,000,000

 

10.2564

%

LaSalle Bank National Association

 

$

25,000,000

 

6.4102

%

The Bank of Nova Scotia

 

$

25,000,000

 

6.4102

%

Union Bank of California, N.A.

 

$

25,000,000

 

6.4102

%

Chang Hwa Commercial Bank, Ltd

 

$

15,000,000

 

3.8461

%

Citizens Bank of Massachusetts

 

$

15,000,000

 

3.8461

%

The Provident Bank

 

$

15,000,000

 

3.8461

%

Total

 

$

390,000,000

 

100.0000

%

 

--------------------------------------------------------------------------------


 

SCHEDULE 10.2

 

ADDRESSES

 

 

BORROWER:

 

Affiliated Managers Group
600 Hale Street
Prides Crossing, Massachusetts 01965
Attention:  Darrell W. Crate, Executive Vice President
Telephone:  (617) 747-3300
Fax:  (617) 747-3380
Website Address: www.amg.com

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT:

 

Administrative Agent’s Office
(for payments and Requests for Loans):
Bank of America, N.A.
101 North Tryon
NC1-001-15-01
Charlotte, North Carolina 28255
Attention:  Merci Owens
Telephone:  (704) 388-3225
Facsimile:  (704) 409-0002
E-mail: merci.r.owens@bankofamerica.com
Account No.:  1366212250600
Ref:  Affiliated Managers Group
ABA# 053000196

 

 

Other Notices as Administrative Agent
Bank of America, N.A.
Agency Management
101 North Tryon
NC1-001-15-19
Charlotte, North Carolina 28255
Attention:  Cindy King
Telephone:  (704) 387-5452
Facsimile:  (704) 409-0180
E-mail: cindy.king@bankofamerica.com

 

 

SWINGLINE LENDER:

 

Bank of America, N.A.
101 North Tryon
NC1-001-15-01
Charlotte, North Carolina 28255
Attention:  Merci Owens
Telephone:  (704) 388-3225
Facsimile:  (704) 409-0002
E-mail: merci.r.owens@bankofamerica.com
Account No.:  1366212250600
Ref:  Affiliated Managers Group
ABA# 053000196

 

--------------------------------------------------------------------------------